Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 1 of 120 Page ID #:397



    1 DOUGLAS J. FARMER, CA Bar No. 139646
        douglas.farmer@ogletree.com
    2 SARAH ZENEWICZ, CA Bar No. 258068
        sarah.zenewicz@ogletree.com
    3 SEAN M. KRAMER, CA Bar No. 293850

    4 sean.kramer@ogletree.com
      OGLETREE, DEAKINS, NASH,
    5 SMOAK & STEWART, P.C.
      Steuart Tower, Suite 1300
    6 One Market Plaza
      San Francisco, CA 94105
    7 Telephone: 415-442-4810
      Facsimile: 415-442-4870
    8
        Attorneys for Defendant
    9 IKEA US RETAIL LLC
   10
                               UNITED STATES DISTRICT COURT
   11
                             CENTRAL DISTRICT OF CALIFORNIA
   12

   13

   14 ALLYZA CAHILIG, on behalf of                   Case No. 2:19-cv-01182-CJC (ASx)
        herself and all others similarly situated,
   15                                                DECLARATION OF SARAH
                     Plaintiff,                      ZENEWICZ IN SUPPORT OF
   16                                                DEFENDANT IKEA US RETAIL
              v.                                     LLC’S EX PARTE MOTION TO
   17                                                STRIKE STIPULATION
   18 IKEA U.S. RETAIL, LLC, a Virginia
                                                     REGARDING PRIVACY NOTICE
      limited liability company; and DOES 1          AND VACATE ORDER THEREON
   19 through 100, inclusive,
                                                     Date:        July 30, 2019
   20                Defendant.                      Judge:       Hon. Cormac J. Carney
   21                                                Ctrm:        7C

   22                                                Complaint Filed: January 10, 2019
   23                                                Trial Date:      April 7, 2020

   24

   25

   26
   27

   28

                                                    Case No. 2:19-cv-01182-CJC (ASx)
        ZENEWICZ DECLARATION ISO IKEA US RETAIL LLC’S EX PARTE MOTION TO STRIKE
          STIPULATION REGARDING PRIVACY NOTICE AND VACATE ORDER THEREON
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 2 of 120 Page ID #:398



    1          I, Sarah Zenewicz, declare as follows:
    2          1.    I am an attorney at law, duly licensed to practice before all courts of the
    3   State of California and I am a member of the State Bar of California. I am an
    4   attorney with the law firm of Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
    5   attorneys of record for Defendant IKEA US Retail LLC (“Defendant”). I make this
    6   Declaration in Support of Defendant’s Ex Parte Motion to Strike Stipulation
    7   Regarding Privacy Notice and Vacate Order Thereon. The facts set forth herein are
    8   true of my own personal knowledge, and if called upon to testify, I could and would
    9   competently do so under oath.
   10          2.    Between June 4 and July 3, 2019, I negotiated a Stipulation for the
   11   distribution of a pre-certification privacy notice to a sample of putative class
   12   members with Plaintiff’s counsel Gregg Lander.
   13          3.    On June 28, 2019, Mr. Lander proposed that Defendant agree to
   14   produce “personal email addresses, to the extent any personal email addresses are
   15   maintained by IKEA in the usual course of business.” Attached hereto as Exhibit A
   16   is a true and correct copy of Plaintiff’s June 28, 2019 draft stipulation.
   17          4.    On July 3, 2019, I sent an email to Mr. Lander expressly rejecting
   18   Plaintiff’s proposal for IKEA to produce email addresses “maintained by IKEA in
   19   the usual course of business” in Plaintiff’s June 28, 2019 stipulation, and made a
   20   counter-proposal for Defendant to produce “personal email addresses, to the extent
   21   any personal email addresses are maintained with IKEA’s personnel records in the
   22   usual course of business.” A true and correct copy of my response to Mr. Lander is
   23   attached hereto as Exhibit B and a true and correct copy of Defendant’s July 3, 2019
   24   draft stipulation is attached hereto as Exhibit C. In my cover email, I told Plaintiff’s
   25   counsel, “Once our changes are accepted, you have my permission to add my e-
   26   signature and file.” This is the only version of the Stipulation that I ever approved
   27   ///
   28                                        1        Case No. 2:19-cv-01182-CJC (ASx)
              ZENEWICZ DECLARATION ISO IKEA US RETAIL LLC’S EX PARTE MOTION TO
              STRIKE STIPULATION REGARDING PRIVACY NOTICE AND VACATE ORDER
                                         THEREON
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 3 of 120 Page ID #:399



    1   for my signature and this is the only email I ever sent regarding my approval of the
    2   Stipulation.
    3          5.      In a separate email to Mr. Lander on July 3, 2019, I informed him that I
    4   would be “out of the office next week and through July 17.”
    5          6.      Mr. Lander did not respond to my July 3, 2019 email until July 11,
    6   2019. At that time, I was traveling internationally and had limited access to email.
    7   Mr. Lander sent an email stating that “I have accepted your proposed changes” and
    8   informing me that he would file the Stipulation the following Monday. A true and
    9   correct copy of Mr. Lander’s July 11, 2019 email is attached hereto as Exhibit D.
   10          7.      When I read Mr. Lander’s July 11, 2019 email, I assumed that when he
   11   said he had accepted my changes that it meant that Plaintiff would file the same
   12   version of the stipulation that I transmitted on July 3, 2019. I had no reason to
   13   believe that Plaintiff had materially changed the stipulation to a version I had
   14   previously rejected and added my signature to it. Because I was traveling
   15   internationally and only had limited internet access through my phone, I was unable
   16   to review the three attachments to Mr. Lander’s email.
   17          8.      Despite representing in his cover email that he had accepted
   18   Defendant’s proposed changes, the stipulation attached to Mr. Lander’s July 11,
   19   2019 email was the same as Plaintiff’s June 28, 2019 version, which I had previously
   20   rejected. Attached hereto as Exhibit E is a true and correct copy of the stipulation
   21   attached to Mr. Lander’s July 11, 2019 email.
   22          9.      Mr. Lander would have received an out-of-office message from me in
   23   response stating, “I will be out of the office and traveling through July 17, 2019. My
   24   responses to emails will be delayed during this time.” I did not send a reply to Mr.
   25   Lander’s July 11, 2019 while I was out of the office.
   26   ///
   27   ///
   28                                        2        Case No. 2:19-cv-01182-CJC (ASx)
              ZENEWICZ DECLARATION ISO IKEA US RETAIL LLC’S EX PARTE MOTION TO
              STRIKE STIPULATION REGARDING PRIVACY NOTICE AND VACATE ORDER
                                         THEREON
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 4 of 120 Page ID #:400



    1          10.   Plaintiff filed the July 11, 2019 version of the stipulation on July 15,
    2   2019. At no time did I consent to the addition of my e-signature to the version of the
    3   Stipulation filed by Plaintiff’s counsel on July 15, 2019.
    4          11.   Attached hereto as Exhibit F is a true and correct copy of emails sent
    5   by Mr. Lander on July 23, 2019, in which he threatens to move ex parte and for
    6   sanctions against Defendant if Defendant does not “provide a declaration under
    7   penalty of perjury stating that it does not collect or maintain any employee email
    8   addresses in the usual course of business” by Friday, July 26, 2019, at 2 p.m.
    9          12.   On July 26, 2019, while preparing a response to Plaintiff’s demand for a
   10   declaration from Defendant that it does not store any email addresses “in the usual
   11   course of business,” I discovered that the as-filed Stipulation was not the Stipulation
   12   that I had approved for my signature and filing. I immediately contacted Mr. Lander
   13   alerting him to the discrepancy between the Stipulation that I approved and the one
   14   that he filed. A true and correct copy of my email, and the email chain that followed,
   15   dated between July 26, 2019, and July 29, 2019, is attached hereto as Exhibit G.
   16          13.   In response to an email from Mr. Lander in which he claimed that when
   17   he “accepted” the changes proposed by Defendant on July 3, 2019, “the resulting
   18   version is the version we submitted in good faith to the Court as our understanding of
   19   the stipulation of the parties” (Ex. G at 5), I tested the file. Specifically, I tested my
   20   July 3, 2019 version of the Stipulation in Microsoft Word to see if clicking the
   21   “accept changes” button would result in the Stipulation filed by Plaintiff’s counsel,
   22   as Plaintiff’s counsel claimed. None of my tests resulted in the Stipulation filed by
   23   Plaintiff’s counsel.
   24          14.   Attached hereto as Exhibit H is a true and correct copy of the draft
   25   Stipulation and [Proposed] Order Regarding Correction of Stipulation on Privacy
   26   Notice that I proposed to Mr. Lander on July 26, 2019. I prepared this after Mr.
   27   ///
   28                                        3        Case No. 2:19-cv-01182-CJC (ASx)
              ZENEWICZ DECLARATION ISO IKEA US RETAIL LLC’S EX PARTE MOTION TO
              STRIKE STIPULATION REGARDING PRIVACY NOTICE AND VACATE ORDER
                                         THEREON
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 5 of 120 Page ID #:401



    1   Lander rejected my requests for Plaintiff to propose a joint filing to correct the
    2   record.
    3         15.    On July 29, 2019, Mr. Lander emailed a proposal to leave the
    4   improperly filed Stipulation in the record. Ex. G at 2. In this email, Plaintiff again
    5   sought to enforce the terms of the improperly filed stipulation by demanding that
    6   Defendant provide a declaration that “Ikea does not keep putative class member
    7   email addresses in the ordinary course of business.”
    8         16.    On July 29, 2019, at 4:30 p.m., I attempted to provide Gregg Lander
    9   with oral notice of Defendant’s ex parte Motion. After providing my name and the
   10   name of the case about which I was calling, and after a brief period on hold, the
   11   receptionist at the Law Offices of Kevin T. Barnes informed me that Mr. Lander was
   12   not picking up my call. I requested to leave a voicemail message and was put on
   13   hold for over five minutes before the call dropped.
   14         17.    I informed Plaintiff’s counsel, Kevin Barnes and Gregg Lander, from
   15   the Law Offices of Kevin T. Barnes, 1635 Pontius Avenue, Second Floor, Los
   16   Angeles, CA 90025-3361, (323) 549-9100, barnes@kbarnes.com and
   17   lander@kbarnes.com, and Raphael A. Katri, at the Law Offices of Raphael A. Katri,
   18   8549 Wilshire Boulevard, Suite 200, Beverly Hills, CA 90211-3104, (310) 940-
   19   2034, rkatri@socallaborlawyers.com, that Defendant would seek ex parte relief from
   20   this Court via email coon July 29, 2019. Ex. G at 1-2.
   21         18.    Plaintiff’s counsel responded to my email notice and represented via
   22   email that he would oppose the Motion. Ex. G at 1.
   23         I declare under penalty of perjury under the laws of the United States of America
   24   and the State of California that the foregoing is true and correct. Executed this 30th
   25   day of July, 2019, in San Francisco, California.
   26
   27                                              Sarah Zenewicz
   28                                      4        Case No. 2:19-cv-01182-CJC (ASx)
            ZENEWICZ DECLARATION ISO IKEA US RETAIL LLC’S EX PARTE MOTION TO
            STRIKE STIPULATION REGARDING PRIVACY NOTICE AND VACATE ORDER
                                       THEREON
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 6 of 120 Page ID #:402




                    EXHIBIT A

                                                                                     5
                 Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 7 of 120 Page ID #:403



               1     Kevin T. Barnes, Esq. (#138477)
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                             UNITED STATES DISTRICT COURT
            11                            CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14              Plaintiffs,                     )   STIPULATION AND [PROPOSED]
                                                            )   ORDER REGARDING PRIVACY
            15              v.                              )   NOTICE
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Honorable Cormac J. Carney
                      Virginia limited liability            )
            17        company; and DOES 1 to 100,           )   Action filed: January 10, 2019
                      inclusive,                            )   Trial Date: April 7, 2020
            18                                              )
                            Defendants.                     )
            19                                              )
            20                            STIPULATION RE: PRIVACY NOTICE
            21             Plaintiff Allyza Cahilig (“Plaintiff”) and Defendant IKEA U.S. Retail, LLC
            22       (“Defendants”) (collectively, “the Parties”), stipulate and agree as follows:
            23             WHEREAS, on January 10, 2019, Plaintiff filed a putative class action
            24       lawsuit against Defendant alleging that Defendant did not provide rest periods, did
            25       not timely pay all wages upon termination of employment, did not provide accurate
            26       itemized wage statements and violated the California Unfair Competition Law and
            27       seeking penalties under California’s Private Attorneys General Act;
            28             WHEREAS, Plaintiff seeks to represent a putative class of Defendant’s
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                  -1-
 LOS ANGELES,CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE                                  6
FAX:(323)549-0101
                 Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 8 of 120 Page ID #:404



               1     current and former non-exempt employees in California during the period January
               2     10, 2015 through the present;
               3           WHEREAS, on March 28, 2019, Plaintiff served Defendant with an
               4     interrogatory requesting Defendant to identify all members of the putative class;
               5           WHEREAS, on May 23, 2019, Defendant objected to the disclosure of the
               6     contact information for the putative class members based on, among other things,
               7     third-party privacy rights, but agreed to meet and confer regarding a Belaire-West
               8     Notice;
               9           WHEREAS, the Parties have met and conferred and agreed to the Belaire-
            10       West privacy notice and the prepaid return postcard attached hereto as Exhibit 1
            11       (“Belaire-West Packet”) and distribution on the terms stated below; and,
            12             WHEREAS, the Parties seek the Court’s approval of the proposed Belaire-
            13       West Packet and Belaire-West privacy notice process set forth herein.
            14             NOW THEREFORE, the Parties stipulate and agree as follows:
            15             1.       The Parties agree to the Belaire-West Packet attached as Exhibit 1 for
            16       distribution to putative class members in accordance with the terms of the below
            17       Stipulation and [Proposed] Order.
            18             2.       The Parties agree to the designation of RG/2 Claims Administration,
            19       LLC as the Third-Party Administrator (“TPA”) responsible for, among other
            20       things, distributing a privacy notice in accordance with the terms of this Stipulation
            21       and the attached Order. Plaintiff will pay all fees and costs of the administration
            22       and mailing.
            23             3.       Within 5 days of the Court’s signature on the attached Order and after
            24       the TPA executes Exhibit A to the Stipulated Protective Order as filed by the
            25       Parties, Defendant will provide the TPA with a sample (i.e., every Xth name on an
            26       alphabetical list) of 20% of the putative class members (hourly-paid non-exempt
            27       employees employed by Defendant in California at any time from January 10,
            28       2015 to present), including the name, last known residence address, last known
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                 -2-
 LOS ANGELES,CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE                                     7
FAX:(323)549-0101
                 Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 9 of 120 Page ID #:405



               1     residence and mobile telephone numbers, job titles held during the relevant period,
               2     by date, and the store at which each worked during the relevant period, by date,
               3     and personal email addresses, to the extent any personal email addresses are
               4     maintained inby IKEA’s central human resources databasein the usual course of
               5     business.
               6           4.     The TPA will immediately run the addresses through a National
               7     Change of Address search, format the agreed-upon Belaire-West Packet and will
               8     circulate to the Parties for approval. The TPA will then mail the Belaire-West
               9     Packet to all putative class members via U.S. mail. Any undeliverable notices will
            10       be skip-traced by the TPA, and if possible, remailed. If the TPA receives any
            11       returned envelopes with forwarding addresses, the TPA will forward the Belaire-
            12       West Packet to the new address.
            13             5.     The putative class members shall have 30 days from the date of
            14       mailing of the court-approved Belaire-West Packet within which to opt-out from
            15       having their contact information produced to Plaintiff by either (1) sending an
            16       email to the TPA as described in the Belaire-West Packet or (2) depositing the
            17       return prepaid postcard in the U.S. Mail. Any putative class member who, within
            18       the 30-day opt-out period, opts out of the disclosure by returning the opt-out form
            19       or by otherwise emailing the TPA that the putative class member wishes to have
            20       his/her information maintained as private shall not have his/her contact or other
            21       information disclosed to Plaintiff’s counsel.
            22             6.     Any opt-out postcard postmarked within the 30-day opt-out period
            23       and received by the TPA within 5 business days from the end of the 30-day opt-out
            24       period shall be deemed a valid objection by said putative class member to the
            25       disclosure of his or her contact information to Plaintiff’s counsel.
            26             7.     No less than 2 business days after the close of the opt-out period and
            27       the 5 business day period for the TPA to receive opt-out postcards described in
            28       paragraph 6 of this Stipulation, the TPA shall send Plaintiff’s counsel a list setting
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                -3-
 LOS ANGELES,CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE                                     8
FAX:(323)549-0101
                     Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 10 of 120 Page ID
                                                        #:406


               1     forth the contact information for all putative class members who did not timely
               2     object to the disclosure of said contact information. On the same date, the TPA
               3     also shall send Defendant’s counsel a list of all putative class members who timely
               4     objected to the release of their contact information. The TPA will advise Plaintiff’s
               5     counsel of the number of putative class members who timely objected to the
               6     release of their contact information.
               7            8.       If there are any concerns regarding any particular opt-out, the TPA
               8     will so advise the Parties of the situation and the Parties will work together in good
               9     faith to resolve any issues, or if no such resolution can be reached, shall bring the
            10       matter to the attention of the Court.
            11              9.       The Parties agree that the class list, in any format, shall be
            12       confidential pursuant to the Parties’ Stipulated Protective Order. This includes the
            13       class list as provided by Defendant to the TPA and the class list as provided by the
            14       TPA to the Plaintiff following the conclusion of the opt-out process. The class list
            15       may not be used for any purpose outside of the litigation, nor can it be used for
            16       solicitation.
            17              10.      The Parties agree that any information pertaining to the putative class
            18       members shall be provided to the TPA only upon the TPA’s agreement to abide by
            19       the terms of the Stipulated Protective Order entered by the Court in this action.
            20       The TPA shall execute the Acknowledgment and Agreement to Be Bound (which
            21       is attached as Exhibit A to the Stipulated Protective Order) prior to any disclosure
            22       of putative class member to the TPA. The TPA shall not disclose any such
            23       information to Plaintiff or her counsel except as expressly authorized in this
            24       Stipulation, and only after the close of the opt-out period as further set forth below.
            25              11.      The Parties agree that if the date by which any term of this Stipulation
            26       and Request is to be performed falls on a Saturday, Sunday, or legal holiday in the
            27       State of California, then the date by which any such term must be performed shall
            28       be the next following day which is not a Saturday,
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                   -4-
 LOS ANGELES,CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE                                       9
FAX:(323)549-0101
                     Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 11 of 120 Page ID
                                                        #:407


               1     ///
               2     ///
               3     Sunday, or legal holiday in the
               4     ///
               5     State of California.;
               6     IT IS SO STIPULATED.
               7
                     Dated: June ___, 2019              LAW OFFICES OF KEVIN T. BARNES
               8

               9
            10                                          By:
            11                                                  Kevin T. Barnes, Esq.
                                                                Gregg Lander, Esq.
            12                                                  Attorneys for Plaintiffs
            13
                     Dated: June ___, 2019              OGLETREE, DEAKINS, NASH,
            14                                          SMOAK & STEWART, P.C.
            15

            16                                            By:
            17                                                  Douglas J. Farmer, Esq.
                                                                Sarah Zenewicz, Esq.
            18                                                  Sean Kramer, Esq.
            19                                                  Attorneys for Defendant

            20

            21

            22

            23

            24

            25

            26

            27

            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                           -5-
 LOS ANGELES,CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE                            10
FAX:(323)549-0101
                     Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 12 of 120 Page ID
                                                        #:408


               1     Kevin T. Barnes, Esq. (#138477)
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                              UNITED STATES DISTRICT COURT
            11                             CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14               Plaintiffs,                    )   [PROPOSED] ORDER RE:
                                                            )   STIPULATION REGARDING
            15               v.                             )   PRIVACY NOTICE
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Honorable Cormac J. Carney
                      Virginia limited liability            )
            17        company; and DOES 1 to 100,           )   Action filed: January 10, 2019
                      inclusive,                            )   Trial Date: April 7, 2020
            18                                              )
                             Defendants.                    )
            19                                              )
            20             [PROPOSED] ORDER RE: STIPULATION RE: PRIVACY NOTICE
            21              The Parties have entered a Stipulation regarding a Privacy Notice, and have
            22       provided the proposed Belaire-West Packet with a stipulated procedure for
            23       conducting the privacy mailing. Good cause having been shown therefore, IT IS
            24       ORDERED THAT:
            25              1.     The proposed Belaire-West Packet , attached as Exhibit 1 to the
            26       Parties’ Stipulation, is approved.
            27       ///
            28       ///
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES,CA
                                                        -1-
   90036-5614
TEL.:(323)549-9100                ORDER RE: STIPULATION REGARDING PRIVACY NOTICE                          11
FAX:(323)549-0101
                     Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 13 of 120 Page ID
                                                        #:409


               1           2.    The mailing procedures in the Parties’ Stipulation re: Privacy Notice
               2     are approved.
               3     Dated: ________________________            ____________________________
               4
                                                                Honorable Cormac J. Carney
                                                                Judge of the District Court
               5

               6

               7

               8

               9
            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES,CA
                                                      -2-
   90036-5614
TEL.:(323)549-9100              ORDER RE: STIPULATION REGARDING PRIVACY NOTICE                           12
FAX:(323)549-0101
                     Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 14 of 120 Page ID
                                                        #:410


               1     Kevin T. Barnes, Esq. (#138477)
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                             UNITED STATES DISTRICT COURT
            11                            CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14              Plaintiffs,                     )   PROOF OF SERVICE
                                                            )
            15              v.                              )   Honorable Cormac J. Carney
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Action filed: January 10, 2019
                      Virginia limited liability            )   Trial Date: None Set
            17        company; and DOES 1 to 100,           )
                      inclusive,                            )
            18                                              )
                            Defendants.                     )
            19                                              )
            20       ///
            21       ///
            22       ///
            23

            24

            25

            26

            27

            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES,CA
                                                            -1-
   90036-5614
TEL.:(323)549-9100                                    PROOF OF SERVICE                               13
FAX:(323)549-0101
                     Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 15 of 120 Page ID
                                                        #:411


               1                                   PROOF OF SERVICE
               2     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
               3           I, the undersigned, am over the age of 18 years and not a party to this action.
                     My business address is 1635 Pontius Avenue, Second Floor, Los Angeles, CA
               4     90025-3361, which is located in Los Angeles County, where the service herein
                     occurred.
               5
                          On the date of execution hereof, I caused to be served the following attached
               6     document/s:
               7         STIPULATION AND [PROPOSED] ORDER REGARDING
                     PRIVACY NOTICE
               8
                           on the interested parties in this action, addressed as follows:
               9
                       Attorneys for Defendant:             Attorneys for Plaintiff:
            10
                       Douglas J. Farmer, Esq.              Raphael A. Katri, Esq.
            11         Sarah Zenewicz, Esq.                 LAW OFFICES OF RAPHAEL A. KATRI
                       OGLETREE, DEAKINS, NASH,             8549 Wilshire Boulevard, Suite 200
            12         SMOAK & STEWART, P.C.                Beverly Hills, CA 90211-3104
                       One Market Plaza, Suite 1300         Tel.: (310) 940-2034
            13         San Francisco, CA 94105              Fax: (310) 733-5644
                       Tel.: (415) 442-4810                 RKatri@socallaborlawyers.com
            14         Fax: (415) 442-4870
                       Douglas.Farmer@ogletree.com
            15
                           using the following service method(s):
            16
                        X VIA ELECTRONIC SERVICE: The above documents were
            17       electronically filed with the Clerk of the Court using the CM/ECF system, which
                     sent notification of such filing to the above interested parties.
            18
                     I DECLARE under penalty of perjury that the foregoing is true and correct.
            19
                     Executed on June ___, 2019, at Los Angeles, California.
            20
                                                            _____________________________
            21                                                   Cindy Rivas
            22                                                                                     39039486.2

            23
                                                                                                   39039486.6

            24

            25

            26

            27

            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES,CA
                                                           -2-
   90036-5614
TEL.:(323)549-9100                                   PROOF OF SERVICE                                           14
FAX:(323)549-0101
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 16 of 120 Page ID
                                   #:412




                  EXHIBIT B

                                                                                15
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 17 of 120 Page ID
                                            #:413

Zenewicz, Sarah

From:                             Zenewicz, Sarah
Sent:                             Wednesday, July 3, 2019 10:43 AM
To:                               'Gregg Lander'
Cc:                               Kevin Barnes; RKatri@socallaborlawyers.com; Cindy Rivas; Farmer, Douglas J.; Kramer,
                                  Sean M.
Subject:                          RE: Cahilig v. Ikea - Privacy Notice, etc.
Attachments:                      IKEA - 2019-06 - Stip re Privacy Notice.DOC


Gregg,

Although I do not agree with your characterizations below regarding the remaining deadlines in the case because your
requested continuance limits the parties’ time to complete merits discovery to less than two months, we will not object
to your request for 3 weeks for a reply. We have a conflict with a previously scheduled settlement conference on
October 28 and therefore cannot agree to that hearing date. You have our permission to file with a hearing date of
November 4.

Regarding the privacy notice, we just have one edit to the email section. As I have made clear, IKEA will not be
producing email addresses with the class list as IKEA does not store any personal email addresses in connection with its
personnel files. The class list is being prepared from the personnel files stored in its human resources system and those
files do not include personal email addresses. We are not going to agree to expand this to any documents stored in the
ordinary course without limitation—if, for example, IKEA happens to have any employee’s personal email address in
connection with that person also having shopped online with IKEA or to receive email coupons, IKEA is not going to
somehow separately try to search for and cross-reference online retail records to find whether it has that employee’s
personal email address. Once our changes are accepted, you have my permission to add my e-signature and file.

There is no need to waste the parties time specifically addressing your meritless allegation of prejudice; the record
speaks for itself.

We will accept your changes to the stipulated protective order and file.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 2, 2019 6:16 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.
Importance: High

                                                             1
                                                                                                                        16
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 18 of 120 Page ID
                                            #:414
Sarah,

I accepted your changes. In addition, now that the certification deadlines are not impacting the remaining case
deadlines in the scheduling order, we must insist on 3 weeks for Reply, putting the hearing 10/28/19. Please
accept these changes and return a signed stipulation, or your permission for us to add your signature.

If the Stip re privacy notice is acceptable, will you please sign and return? Every day of delay prejudices are
ability to file the class cert motion by the current deadline.

If you accepted our changes to PO, you have our permission to sign for Plaintiff and file/serve. Please confirm
when that is happening.

I am out of the office after today so if we have not reached agreement, we’ll have to handle this via ex parte
next week, and we will seek a different set conditions that those stipulated to.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Monday, July 1, 2019 1:49 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Gregg,

We looked again at the scheduling order to confirm the dates in your proposed stipulation regarding the class
certification deadlines and see that you have put the class certification hearing deadline (August 12) as plaintiff’s motion
filing deadline. As a result, the proposed dates would result in an approximately 120 day extension of the hearing
deadline. We cannot agree to the stipulation and dates as previously proposed because they misrepresent the current
case deadlines and because we think the Court would find such a lengthy continuance of the hearing deadline to be
unwarranted and would jeopardize the remainder of the case schedule. We have revised the stipulation to reflect a 45-
day extension of plaintiff’s filing deadline, have included the 4 weeks for an opposition that this agreement is
conditioned upon, allowed a full 2 weeks for a reply, and set the hearing for a date that the court is available.

                                                             2
                                                                                                                       17
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 19 of 120 Page ID
                                            #:415
Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Friday, June 28, 2019 2:01 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>;
Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Sarah,

Attached are the 3 revised documents.

Re: Stip re Cert, I moved our deadline to file and your deadline to Opp up one day, so we at least have both
weekend around our 2 weeks.

Re: PO, I’ve tried to make it the process easy for all.

Re: privacy notice stip, we should now be in agreement.

Please accept all changes in all 3 docs and send back any redlines else sign and return the Stips and send a final
version of PO for our signature.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Thursday, June 27, 2019 1:14 PM
                                                           3
                                                                                                                   18
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 20 of 120 Page ID
                                            #:416
To: Gregg Lander <lander@kbarnes.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Hi Gregg,

As we have already told you that IKEA does not maintain personal email addresses in its HR system so IKEA cannot
produce them as part of the class list. However, in light of your persistence on this issue, please see the attached further
revision to the stipulation in which we will agree in the stipulation to produce any personal email addresses that are in
the central HR database. Please do not be surprised when you receive a class list from the TPA that there are none.

I am still not understanding the need for a the proposed change to the model protective orders destruction section and
it does not only affect plaintiff—IKEA has an important interest in maintaining the confidentiality of its information and
the information of third parties. Please explain why that change is needed or else we can keep the model language.

Regarding the extension, it already is fair. We have already agreed to give you an additional 45 days to prepare an
opposition—nearly seven weeks. We have asked for double the time to respond to the motion (from 2 weeks to 4) and
we have offered plaintiff double the time for a reply (from 1 week to 2). The 45 day extension is conditioned upon the 4
weeks, so we will not agree to your proposal for less time for the opposition.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Thursday, June 27, 2019 12:56 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>;
Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Sarah,

Re: emails, as we’ve requested, we need a declaration from someone who can say that email addresses are not
maintained, else it needs to stay in.

Re: PO, I revised to reflect reality, to make the process as simple as possible, as it only burdens Plaintiff. Please
reconsider the revisions.

We need more than 2 weeks if you’re getting 4, so adjust that to 3 and 3 or something else fair.

Otherwise, I’m out of the office today, but will try to review the docs later today. In the meantime, please
respond to these points.

Best,
                                                             4
                                                                                                                       19
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 21 of 120 Page ID
                                            #:417
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Thursday, June 27, 2019 12:11 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Gregg,

Attached please find redlines reflecting our comments. Regarding the stipulated protective order, we accepted most
changes but do not see a reason to change the model order’s destruction requirements. If you have a reason for these
changes, please let us know and we will reconsider. Regarding the extension, as I said in my last email, we can agree to
allow 2 weeks for the reply deadline but cannot agree to more because this puts class certification too close to the
remaining case deadlines in the scheduling order. The changes to the Belaire-West stipulation should be self-
explanatory. As I said in a prior email, IKEA’s HR system does not collect personal email addresses, so I’m not sure why
that was put back into the stipulation, but we removed it to avoid confusion because when we produce a class list it will
not include email addresses.

Thanks,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Wednesday, June 26, 2019 10:28 AM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.
                                                            5
                                                                                                                     20
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 22 of 120 Page ID
                                            #:418
Sarah,

Thanks for your email. Apparently I inadvertently neglected to track changes on the cert briefing Stip – the
attached shows the redlines.

Please advise asap.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Wednesday, June 26, 2019 9:07 AM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Thanks, Gregg. I will need to confer with my client. Please note that you did not send all documents in redline.


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 25, 2019 6:38 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Sarah,

Thanks for this. Attached are our revisions to all 3 in redline. Rather than create a clean document and a redline
                                                            6
                                                                                                                   21
       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 23 of 120 Page ID
                                                      #:419
pdf, please simply accept these changes, and then redline any additional changes, so we’re working with a
single version of each doc. Can you please return these today or tomorrow at the latest?

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 25, 2019 5:30 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg,

Our comments to the privacy stipulation, our comments to the extension stipulation and a stipulated protective order
based on the Court’s model order are all attached for your review. Regarding your request below for 4 weeks to file the
reply, that extension would be excessive in light of the December discovery cut-off because your proposed schedule
would require class certification hearing in December at the earliest. We have proposed two weeks instead.

Please let us know your comments and revisions to the proposed.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 25, 2019 10:53 AM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Baldwin, Melissa E
                                                           7
                                                                                                                   22
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 24 of 120 Page ID
                                            #:420
<MBaldwin@rg2claims.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

Agreed – I assumed you would want to specify any additional terms for our review. We would appreciate you
getting back to us today on both Stips because we need to get the TPA involved asap so the mailing is
expedited.

To that end, I am copying Melissa Baldwin from RG/2 so she is aware of this new project, and attaching the
Notice and the Stip in its current form, so she can format and circulate the notice for the parties’ review.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 25, 2019 10:38 AM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Cindy Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Hi Gregg,

The stipulation that you sent for the Belaire West is the same as the one you sent before and does not reflect the parties
discussions below and therefore needs to be revised. I will circulate a revised version as soon as I can as well as
comments to your stipulation and order for the class certification deadlines.

Thanks,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio


                                                            8
                                                                                                                     23
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 25 of 120 Page ID
                                           #:421

From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, June 24, 2019 5:36 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1
Importance: High

Counsel,

Attached is a draft of the proposed Stip discussed below. Please advise regarding this issues ASAP.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Gregg Lander
Sent: Thursday, June 20, 2019 8:22 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>;
Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

6/20/19

Re: Cahilig v. Ikea

Dear Sarah,

Thanks for your email. This is a lot to digest, but I will do my best to respond to all relevant points.

Plaintiff agrees to a cert filing d/l extension of 45 days, without prejudice to Plaintiff requesting more time if
necessary. That would make the cert filing d/l 9/26/19. Cindy of my office will draft a Stip/Order and I will
send it to you Monday for your review.
                                                           9
                                                                                                                   24
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 26 of 120 Page ID
                                           #:422
Plaintiff agrees to Defendant’s proposed privacy notice, with the additional minor revisions as redlined in the
attached. Please confirm these are acceptable. As soon as this is finalized, I will send to RG/2 to begin the
formatting process, and I will copy counsel for all parties on that email. I also re-attach the proposed Stip so you
can redline in the points Defendant needs there. Plaintiff will agree to a reasonable protective order so long as it
does not delay the privacy mailing.

Under these specific circumstances, Plaintiff will agree to the opt-out via postcard or email, understanding this
should not be used as precedent in any future matters.

Plaintiff agrees to opt-out of 30 days for emails and postcards, not 40.

Plaintiff will pay for the mailing, and the parties agree to RG/2.

Plaintiff agrees that the scope of the classes will be determined by Monday’s motion.

Defendant must agree to be prepared to provide RG/2 with the mailing list within 1 week of the decision on
Monday’s motion.

Plaintiff agrees to the proposed fields, so long as Defendant agrees to provide a declaration from someone
knowledgeable under penalty of perjury stating that Defendant does not maintain employee email addresses in
any capacity in the normal course of business.

Plaintiff will agree to 4 weeks for Opposition if we have 4 weeks for Reply.

Defendant must agree to supplement ROG4/RFPD4 and RFPD2 by 6/28/19, or, if the Court grants the requested
extension, by 7/5/19.

Please advise asap if Defendant agrees to these terms. Thank you for your consideration.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Thursday, June 20, 2019 2:13 PM
                                                          10
                                                                                                                   25
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 27 of 120 Page ID
                                            #:423
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Gregg,

We have considered Plaintiff’s Belaire-West proposal outlined below and cannot agree to it because it does not
adequately protect the privacy interests of the putative class members. In short, your proposed notice does not
adequately inform the putative class members as to the nature of the lawsuit, the information being requested by you,
and your proposal does not provide for an adequate opt-out process, including because you have proposed a short 25-
day opt-out period (with only 3 additional business days for the TPA to receive opt outs by mail) and only for opt outs by
use of a non-prepaid post-card.

However, because we agree that we do not want to engage in a protracted meet and confer process about the notice
and in the interest of compromise, Defendant will agree to stipulate to a request to the Court for a 45-day extension to
Plaintiff’s class certification filing if Plaintiff agrees to the following:

    •    The Belaire-West notice will be substantially similar to the attached version, subject to revision based on the
         Court’s upcoming ruling on the Motion for Judgment on the Pleadings.

    •    Putative class members will be permitted to opt out via a pre-paid post card or through email at an address
         provided by the TPA. Your prior concerns regarding email opt outs are not well taken; courts regularly permit
         email opts outs in connection with class action settlements and we have previously had courts approve email
         opt outs in connection with Belaire-West notices. See O'Connor v. Uber Techs., Inc., 2019 WL 1437101, at *12
         (N.D. Cal. Mar. 29, 2019) (“Class members can opt out of the settlement class by submitting a written request
         via email or mail to the Settlement Administrator.”); In re Sony PS3 "Other OS" Litig., 2017 WL 5598726, at *4
         (N.D. Cal. Nov. 21, 2017) (“Any Class Member who wishes to be excluded from the Class must email or mail a
         written request for exclusion to the Settlement Administrator at the email address or mailing address provided
         in the Class Notice[.]”); In re Uber FCRA Litig., 2017 WL 2806698, at *2 (N.D. Cal. June 29, 2017) (“Class members
         may submit claim forms, opt-out, or object by mail, email, or through the settlement website.”); Mirkarimi v.
         Nevada Prop. 1, LLC, 2015 WL 5022327, at *6 (S.D. Cal. Aug. 24, 2015) (“As set forth in the Settlement
         Agreement, any Class member who wishes to opt-out of the Class shall mail, email, or deliver to the Claims
         Administrator a written request to opt-out no later than sixty (60) days following the mailing of the Notice of
         Class Action Settlement.”); In re High-Tech Employee Antitrust Litig., 2014 WL 10520477, at *4 (N.D. Cal. May 16,
         2014) (“Class members could opt out of or object to the Settlements by mail or by email.”); Keirsey v. eBay, Inc.,
         2013 WL 5755047, at *6 (N.D. Cal. Oct. 23, 2013) (“The Court directs that any person or entity who is a member
         of the Class and who wishes to exclude himself, herself, itself, or themselves from the Class shall, by sending an
         email or mail a letter or postcard to the Settlement Administrator[.]”); Reed v. 1-800 Contacts, Inc., 2013 WL
         12073267, at *2 (S.D. Cal. Aug. 29, 2013) (“[A]ny class member who wishes to opt-out of the Class shall mail, fax,
         or email to the Claims Administrator a written request to opt-out[.]”).

    •    The opt-out period will be 30 days, as originally proposed by Plaintiff. Any email opt out must be received
         before the conclusion of the 30-day period. Any opt-out postcard must be received by the TPA within 40 days
         from the date of mailing in order to be a valid objection.

    •    Plaintiff bears the costs of the notice. Defendant does not object to Plaintiff’s use of RG2 Claims Administration
         as the TPA.

    •    The scope of the putative class to receive notice is subject to the outcome of the pending Motion for Judgment
         on the Pleadings.


                                                             11
                                                                                                                       26
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 28 of 120 Page ID
                                           #:424
    •   Defendant will provide all fields of information requested by plaintiff—name, address, telephone number, job
        titles and dates, locations and dates—but it cannot provide email addresses as its HRIS system does not capture
        these.

    •   Plaintiff will not be provided with the contact list by the TPA until the parties have entered into a stipulated
        confidential protective order. The contact list will be designated as “CONFIDENTIAL” and may not be used for
        any purpose outside of the litigation, nor can it be used for solicitation. The TPA will also have to sign an
        acknowledgement to be bound by the protective order before Defendant can provide the class list to it.

    •   Defendant will have at least 4 weeks from the filing of Plaintiff’s motion for class certification to file an
        Opposition.

Regarding the other discovery that we have discussed:

Interrogatory No. 4/RFP No. 4 – On our meet and confer call last week, Defendant agreed to produce information and
non-privileged documents sufficient to identify any state or federal lawsuits filed against it in California within the five
years preceding the filing of the January 10, 2019, complaint in this action that include any of the claims alleged in this
case (i.e., rest break violations, 203 violations, inaccurate wage statements). Defendant will produce this information as
soon as it’s available for production.

RFP No. 2 – Defendant has agreed to search for relevant emails from Plaintiff’s supervisors that pertain to Plaintiff and
the claims alleged in this case, and any documents kept in Defendant’s personnel file databases that were not already
produced as part of Plaintiff’s personnel file. On the call, we noted once again that RFP No. 2 is overbroad and invited
you to identify any other categories of documents for Defendant’s search; you did not and therefore our search will be
limited to the foregoing. If there are other, specific categories of documents that Plaintiff would like to meet and confer
about for a search, then please identify them.

Your emails below mischaracterize the parties’ meet and confer efforts and our positions in many material
respects. However, we do not think it is a good use of the parties time to go through point by point and the above
should suffice to address our positions.

Please do not hesitate to ask if you have questions regarding the Belaire-West proposal above. I am available to meet
and confer by phone.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 18, 2019 7:09 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1



                                                              12
                                                                                                                        27
      Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 29 of 120 Page ID
                                         #:425
6/18/19

Re: Cahilig v. Ikea – M&C re Privacy Notice

Sarah,

Thanks for your email. Our concern has been and remains that at present there is simply not time for any
protracted meet and confer, especially given what you have communicated thus far as Defendant’s position
regarding the requested privacy notice. Therefore, in addition to the class cert deadline extension we have
already discussed*, this is a final attempt to informally resolve this issue, which we believe includes many
concessions we would not otherwise make if the case was not in its current posture.

* During our 6/12/19 call, I proposed and you all but rejected a 3 month extension, and you also suggested
Defendant would readily agree to 3 weeks. For now, I propose an approximate 30 day extension, to 9/16/19,
without prejudice to requesting more time if the situation requires it. Please advise asap if this is agreeable, and
I will send you a Stip/Order regarding that deadline specifically.

To informally resolve SROG1 nos. 2-3, we propose the following compromise (without prejudice to the option
to later request more info if needed): Plaintiff will agree to a privacy notice that goes to only a randomly
selected 20% of the putative class. Further, Plaintiff will agree to wait until Defendant’s 6/24/19 motion to
determine whether the case is a 1 or 4 year statute. Finally, Plaintiff will agree to only send to 20% of the group
of whichever statute (1 or 4 year) applies. In addition, Plaintiff will also agree to pay the entire cost of the
mailing. The other mailing terms we have proposed will also apply.

I attach a proposed Stip for your review, and also re-attach the proposed privacy notice.

I’m out of the office on Friday so please advise by 3pm on Thursday (6/20/19) if this offer is acceptable.
Otherwise, we see no choice but to move to compel, and concurrently apply ex parte for an extension of our
class cert filing deadline.

Thank you for your consideration.

Best, GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.



                                                          13
                                                                                                                   28
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 30 of 120 Page ID
                                            #:426
From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 18, 2019 2:31 PM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Gregg,

We’re working on a response to your email below but due to a hearing and other previously scheduled client
commitments I will not be able to respond by your 4pm deadline. Please be assured that we’ll be responding in due
course.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, June 17, 2019 2:52 PM
To: Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; Gregg Lander <lander@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: Cahilig v. Ikea - M&C re ROG1/RFPD1
Importance: High

6/17/19

Re: Cahilig v. Ikea – M&C re ROG1/RFPD1

Counsel,

Thank you for meeting and conferring with Plaintiff by telephone on 6/12/19. This attempts to memorialize the
agreement we made regarding Interrogatory no. 4 and RFPD no. 4 – please immediately advise if there is
anything incorrect here. Defendant has agreed to provide information/documents regarding all state and federal
actions within the five years preceding the filing of the January 10, 2019 complaint in this action, that include
any of the claims in this case. Defendant also agreed to further inspect and inquire regarding documents
potentially responsive to RFPD no. 2, including but not limited to emails regarding Plaintiff from supervisory
personnel, and any documents kept in Defendant’s personnel file respositories or the like.

This is also Plaintiff’s further attempt to meet and confer in good faith under Local Rule 7-3, regarding
Plaintiff’s contemplated Motion to Compel further responses to Plaintiff’s Interrogatories nos. 2 and 3, about
which the parties appear to be at an impasse. As explained in my 6/4/19 correspondence, and again in our
6/12/19 phone conversation, Defendant’s refusal to produce class member contact information until after the
ruling on Defendant’s Motion for Judgment on the Pleadings is unreasonable and unnecessary. Plaintiff’s
Motion for Class Certification is due on August 12, 2019. Consequently, the privacy notice must be sent as soon

                                                         14
                                                                                                                    29
       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 31 of 120 Page ID
                                                         #:427
as possible to allow Plaintiff time to gather certification evidence. If Defendant will not stipulate to continue the
class certification deadlines, then Plaintiff has no choice but to seek the Court’s assistance in compelling the
production of this crucial evidence.

In addition, during our 6/12/19 conference, you represented that Defendant will not agree to the standard opt-
out privacy notice that is routinely and consistently approved in state and federal courts. You also represented
that Defendant will not agree to a privacy notice that does not include an email response option. Again,
Defendant’s position is unreasonable.

The Belaire-West privacy notice procedure is purposefully designed to require effort on the part of any putative
class member who wishes to opt out of participating in discovery. See Puerto v. Superior Court 158
Cal.App.4th 1242, 1256 (2008) (declining to “unnecessarily hamstring” the class representatives “in their
conduct of legitimate discovery by making their statutory entitlement to percipient witness discovery entirely
dependent on the unreviewable decision of third parties whether they are interested in participating”); Aldapa v.
Fowler Packing Company Inc., 310 F.R.D. 583, 588 (E.D. Cal. 2015) (declining opt-in privacy notice because
“common sense suggests that ‘opt-in’ responses will be artificially low due to recipients having little desire to
put forth the effort to respond”). Specifically, a process that allows the path of least resistance to thwart a class
representative’s discovery rights is prohibited. Puerto, 158 Cal.App.4th at 1257 (criticizing process whereby the
“easiest course … is interpreted as denial of consent” for disclosure of contact information).

Moreover, case law makes clear that a putative class member’s opt-out must be registered by “written
objection.” E.g., Pioneer Electronics (USA), Inc. v. Superior Court, 40 Cal.4th 360, 374–375 (2007) (requiring
a “written objection” to disclosure); Salgado v. O'Lakes, No. 1:13-CV-0798-LJO-SMS, 2014 WL 7272784, at
*4 (E.D. Cal., Dec. 18, 2014) (same). This requirement reduces inaccuracies and prevents fraudulent opt-outs.
Written objections obviate the need to authenticate electronic signatures under Civil Code section 1633.9. See
Ruiz v. Moss Bros. Auto Group, Inc., 232 Cal.App.4th 836, 843 (2014).

In short, relevant authority provides for an opt-out notice, and there is no authority allowing for electronic
option. Accordingly, we are confident that the Court will agree that any new procedure that places unnecessary
barriers in Plaintiff’s path and/or allows for inauthentic objections is not warranted.

Accordingly, please advise by 4:00 p.m. on Tuesday, June 18, 2019, if Defendant will either 1) agree to a
continuance of the class certification deadline, or 2) agree to immediately send a privacy notice for all putative
class members using the following procedures:

Defendant will, by the close of business on June 24, 2019, provide a list in Excel or comparable electronic
format of the name, last known residence address, last known residence telephone number and last known email
address (if Defendant retains them, and if not, please provide a declaration to that effect), all job titles held, by
date, and the facility at which each worked, by date of all putative class members (all Defendant’s hourly-paid
California employees since January 5, 2015. The TPA will run the addresses through a National Change of
Address search. The TPA will format the Notice and will circulate it and the opt-out postcard to the parties for
approval. The TPA will then mail the Notice and postcard in an envelope to all class members. Any
undeliverable notices will be skip-traced and if possible, remailed. At the end of a 25-day period (+ 5 additional
business days to receive any opt-outs that were mailed at the end of the opt-out period), the TPA will provide to
Plaintiff’s counsel the list of and contact information for those class members who did not object to disclosure.
If there are any concerns regarding any particular opt-out, the TPA will so advise the parties of the situation and
the parties will work together in good faith to resolve any issues. We propose RG2 Claims Administration,
LLC, as the TPA, and Plaintiff will split the cost of the mailing 50/50 with Defendant.

If Defendant will not agree to either of these options, Plaintiff will have no choice but to move to compel.

                                                         15
                                                                                                                30
     Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 32 of 120 Page ID
                                                   #:428
We look forward to hearing back from you as requested, and appreciate your time and consideration.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.




                                                                                   16
                                                                                                                                                                       31
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 33 of 120 Page ID
                                   #:429




                  EXHIBIT C

                                                                                32
                        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 34 of 120 Page ID
                                                           #:430




               1     exKevin T. Barnes, Esq. (#138477)                                                     Style Definition: DocID
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                             UNITED STATES DISTRICT COURT
            11                            CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14              Plaintiffs,                     )   STIPULATION AND [PROPOSED]
                                                            )   ORDER REGARDING PRIVACY
            15              v.                              )   NOTICE
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Honorable Cormac J. Carney
                      Virginia limited liability            )
            17        company; and DOES 1 to 100,           )   Action filed: January 10, 2019
                      inclusive,                            )   Trial Date: April 7, 2020
            18                                              )
                            Defendants.                     )
            19                                              )
            20                            STIPULATION RE: PRIVACY NOTICE
            21             Plaintiff Allyza Cahilig (“Plaintiff”) and Defendant IKEA U.S. Retail, LLC
            22       (“Defendants”) (collectively, “the Parties”), stipulate and agree as follows:
            23             WHEREAS, on January 10, 2019, Plaintiff filed a putative class action
            24       lawsuit against Defendant alleging that Defendant did not provide rest periods, did
            25       not timely pay all wages upon termination of employment, did not provide accurate
            26       itemized wage statements and violated the California Unfair Competition Law and
            27       seeking penalties under California’s Private Attorneys General Act;
            28             WHEREAS, Plaintiff seeks to represent a putative class of Defendant’s
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                  -1-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                                                     33
                       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 35 of 120 Page ID
                                                          #:431




               1     current and former non-exempt employees in California during the period January
               2     10, 2015 through the present;
               3           WHEREAS, on March 28, 2019, Plaintiff served Defendant with an
               4     interrogatory requesting Defendant to identify all members of the putative class;
               5           WHEREAS, on May 23, 2019, Defendant objected to the disclosure of the
               6     contact information for the putative class members based on, among other things,
               7     third-party privacy rights, but agreed to meet and confer regarding a Belaire-West
               8     Notice;
               9           WHEREAS, the Parties have met and conferred and agreed to the Belaire-
            10       West privacy notice and the prepaid return postcard attached hereto as Exhibit 1
            11       (“Belaire-West Packet”) and distribution on the terms stated below; and,
            12             WHEREAS, the Parties seek the Court’s approval of the proposed Belaire-
            13       West Packet and Belaire-West privacy notice process set forth herein.
            14             NOW THEREFORE, the Parties stipulate and agree as follows:
            15             1.       The Parties agree to the Belaire-West Packet attached as Exhibit 1 for
            16       distribution to putative class members in accordance with the terms of the below
            17       Stipulation and [Proposed] Order.
            18             2.       The Parties agree to the designation of RG/2 Claims Administration,
            19       LLC as the Third-Party Administrator (“TPA”) responsible for, among other
            20       things, distributing a privacy notice in accordance with the terms of this Stipulation
            21       and the attached Order. Plaintiff will pay all fees and costs of the administration
            22       and mailing.
            23             3.       Within 5 days of the Court’s signature on the attached Order and after
            24       the TPA executes Exhibit A to the Stipulated Protective Order as filed by the
            25       Parties, Defendant will provide the TPA with a sample (i.e., every Xth name on an
            26       alphabetical list) of 20% of the putative class members (hourly-paid non-exempt
            27       employees employed by Defendant in California at any time from January 10,
            28       2015 to present), including the name, last known residence address, last known
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                 -2-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                              34
                        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 36 of 120 Page ID
                                                           #:432




               1     residence and mobile telephone numbers, job titles held during the relevant period,
               2     by date, and the store at which each worked during the relevant period, by date,
               3     and personal email addresses, to the extent any personal email addresses are
               4     maintained inwithby IKEA’s personnel records’s central human resources
               5     databasein the usual course of business.
               6           4.     The TPA will immediately run the addresses through a National
               7     Change of Address search, format the agreed-upon Belaire-West Packet and will
               8     circulate to the Parties for approval. The TPA will then mail the Belaire-West
               9     Packet to all putative class members via U.S. mail. Any undeliverable notices will
            10       be skip-traced by the TPA, and if possible, remailed. If the TPA receives any
            11       returned envelopes with forwarding addresses, the TPA will forward the Belaire-
            12       West Packet to the new address.
            13             5.     The putative class members shall have 30 days from the date of
            14       mailing of the court-approved Belaire-West Packet within which to opt-out from
            15       having their contact information produced to Plaintiff by either (1) sending an
            16       email to the TPA as described in the Belaire-West Packet or (2) depositing the
            17       return prepaid postcard in the U.S. Mail. Any putative class member who, within
            18       the 30-day opt-out period, opts out of the disclosure by returning the opt-out form
            19       or by otherwise emailing the TPA that the putative class member wishes to have
            20       his/her information maintained as private shall not have his/her contact or other
            21       information disclosed to Plaintiff’s counsel.
            22             6.     Any opt-out postcard postmarked within the 30-day opt-out period
            23       and received by the TPA within 5 business days from the end of the 30-day opt-out
            24       period shall be deemed a valid objection by said putative class member to the
            25       disclosure of his or her contact information to Plaintiff’s counsel.
            26             7.     No less than 2 business days after the close of the opt-out period and
            27       the 5 business day period for the TPA to receive opt-out postcards described in
            28       paragraph 6 of this Stipulation, the TPA shall send Plaintiff’s counsel a list setting
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                  -3-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                              35
                        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 37 of 120 Page ID
                                                           #:433




               1     forth the contact information for all putative class members who did not timely
               2     object to the disclosure of said contact information. On the same date, the TPA
               3     also shall send Defendant’s counsel a list of all putative class members who timely
               4     objected to the release of their contact information. The TPA will advise Plaintiff’s
               5     counsel of the number of putative class members who timely objected to the
               6     release of their contact information.
               7            8.       If there are any concerns regarding any particular opt-out, the TPA
               8     will so advise the Parties of the situation and the Parties will work together in good
               9     faith to resolve any issues, or if no such resolution can be reached, shall bring the
            10       matter to the attention of the Court.
            11              9.       The Parties agree that the class list, in any format, shall be
            12       confidential pursuant to the Parties’ Stipulated Protective Order. This includes the
            13       class list as provided by Defendant to the TPA and the class list as provided by the
            14       TPA to the Plaintiff following the conclusion of the opt-out process. The class list
            15       may not be used for any purpose outside of the litigation, nor can it be used for
            16       solicitation.
            17              10.      The Parties agree that any information pertaining to the putative class
            18       members shall be provided to the TPA only upon the TPA’s agreement to abide by
            19       the terms of the Stipulated Protective Order entered by the Court in this action.
            20       The TPA shall execute the Acknowledgment and Agreement to Be Bound (which
            21       is attached as Exhibit A to the Stipulated Protective Order) prior to any disclosure
            22       of putative class member to the TPA. The TPA shall not disclose any such
            23       information to Plaintiff or her counsel except as expressly authorized in this
            24       Stipulation, and only after the close of the opt-out period as further set forth below.
            25              11.      The Parties agree that if the date by which any term of this Stipulation
            26       and Request is to be performed falls on a Saturday, Sunday, or legal holiday in the
            27       State of California, then the date by which any such term must be performed shall
            28       be the next following day which is not a Saturday,
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                   -4-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                                36
                           Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 38 of 120 Page ID
                                                              #:434




               1     ///
               2     ///
               3     Sunday, or legal holiday in the
               4     ///
               5     State of California.;
               6     IT IS SO STIPULATED.
               7
                     Dated: June ___, 2019             LAW OFFICES OF KEVIN T. BARNES
               8

               9
            10                                         By:
            11                                                Kevin T. Barnes, Esq.
                                                              Gregg Lander, Esq.
            12                                                Attorneys for Plaintiffs
            13
                     Dated: June ___, 2019             OGLETREE, DEAKINS, NASH,
            14                                         SMOAK & STEWART, P.C.
            15
            16                                          By:
            17                                                Douglas J. Farmer, Esq.
                                                              Sarah Zenewicz, Esq.
            18                                                Sean Kramer, Esq.
            19                                                Attorneys for Defendant

            20

            21
            22

            23

            24
            25

            26

            27
            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                          -5-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100           STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                           37
                           Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 39 of 120 Page ID
                                                              #:435




               1     Kevin T. Barnes, Esq. (#138477)
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                               UNITED STATES DISTRICT COURT
            11                              CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14                Plaintiffs,                   )   [PROPOSED] ORDER RE:
                                                            )   STIPULATION REGARDING
            15                v.                            )   PRIVACY NOTICE
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Honorable Cormac J. Carney
                      Virginia limited liability            )
            17        company; and DOES 1 to 100,           )   Action filed: January 10, 2019
                      inclusive,                            )   Trial Date: April 7, 2020
            18                                              )
                              Defendants.                   )
            19                                              )
            20             [PROPOSED] ORDER RE: STIPULATION RE: PRIVACY NOTICE
            21               The Parties have entered a Stipulation regarding a Privacy Notice, and have
            22       provided the proposed Belaire-West Packet with a stipulated procedure for
            23       conducting the privacy mailing. Good cause having been shown therefore, IT IS
            24       ORDERED THAT:
            25               1.     The proposed Belaire-West Packet , attached as Exhibit 1 to the
            26       Parties’ Stipulation, is approved.
            27       ///
            28       ///
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES, CA
                                                         -1-
   90036-5614
TEL.:(323)549-9100                 ORDER RE: STIPULATION REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                           38
                       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 40 of 120 Page ID
                                                          #:436




               1           2.    The mailing procedures in the Parties’ Stipulation re: Privacy Notice
               2     are approved.
               3     Dated: ________________________            ____________________________
               4
                                                                Honorable Cormac J. Carney
                                                                Judge of the District Court
               5

               6
               7

               8

               9
            10

            11

            12
            13

            14

            15
            16

            17

            18
            19

            20

            21
            22

            23

            24
            25

            26

            27
            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES, CA
                                                      -2-
   90036-5614
TEL.:(323)549-9100              ORDER RE: STIPULATION REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                         39
                           Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 41 of 120 Page ID
                                                              #:437




               1     Kevin T. Barnes, Esq. (#138477)
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                               UNITED STATES DISTRICT COURT
            11                              CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14                Plaintiffs,                   )   PROOF OF SERVICE
                                                            )
            15                v.                            )   Honorable Cormac J. Carney
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Action filed: January 10, 2019
                      Virginia limited liability            )   Trial Date: None Set
            17        company; and DOES 1 to 100,           )
                      inclusive,                            )
            18                                              )
                              Defendants.                   )
            19                                              )
            20       ///
            21       ///
            22       ///
            23

            24
            25

            26

            27
            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES, CA
                                                            -1-
   90036-5614
TEL.:(323)549-9100                                    PROOF OF SERVICE
FAX: (323)549-0101




                                                                                                           40
                       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 42 of 120 Page ID
                                                          #:438




               1                                   PROOF OF SERVICE
               2     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
               3           I, the undersigned, am over the age of 18 years and not a party to this action.
                     My business address is 1635 Pontius Avenue, Second Floor, Los Angeles, CA
               4     90025-3361, which is located in Los Angeles County, where the service herein
                     occurred.
               5
                          On the date of execution hereof, I caused to be served the following attached
               6     document/s:
               7         STIPULATION AND [PROPOSED] ORDER REGARDING
                     PRIVACY NOTICE
               8
                           on the interested parties in this action, addressed as follows:
               9
                      Attorneys for Defendant:              Attorneys for Plaintiff:
            10
                      Douglas J. Farmer, Esq.               Raphael A. Katri, Esq.
            11        Sarah Zenewicz, Esq.                  LAW OFFICES OF RAPHAEL A. KATRI
                      OGLETREE, DEAKINS, NASH,              8549 Wilshire Boulevard, Suite 200
            12        SMOAK & STEWART, P.C.                 Beverly Hills, CA 90211-3104
                      One Market Plaza, Suite 1300          Tel.: (310) 940-2034
            13        San Francisco, CA 94105               Fax: (310) 733-5644
                      Tel.: (415) 442-4810                  RKatri@socallaborlawyers.com
            14        Fax: (415) 442-4870
                      Douglas.Farmer@ogletree.com
            15
                           using the following service method(s):
            16
                        X VIA ELECTRONIC SERVICE: The above documents were
            17       electronically filed with the Clerk of the Court using the CM/ECF system, which
                     sent notification of such filing to the above interested parties.
            18
                     I DECLARE under penalty of perjury that the foregoing is true and correct.
            19
                     Executed on June ___, 2019, at Los Angeles, California.
            20
                                                            _____________________________
            21                                                   Cindy Rivas
            22                                                                                     39039486.2

            23
                                                                                                   39039486.6

            24
                                                                                                   39136597.1
            25

            26

            27
            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES, CA
                                                           -2-
   90036-5614
TEL.:(323)549-9100                                   PROOF OF SERVICE
FAX: (323)549-0101




                                                                                                                41
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 43 of 120 Page ID
                                   #:439




                  EXHIBIT D

                                                                                42
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 44 of 120 Page ID
                                            #:440

Zenewicz, Sarah

From:                            Gregg Lander <lander@kbarnes.com>
Sent:                            Thursday, July 11, 2019 4:57 PM
To:                              Zenewicz, Sarah; Farmer, Douglas J.; Kramer, Sean M.
Cc:                              Kevin Barnes; RKatri@socallaborlawyers.com; Cindy Rivas; Gregg Lander
Subject:                         RE: Cahilig v. Ikea - Privacy Notice, etc.
Attachments:                     Cahilig v. IKEA - 2019-07 - Stip Order re class cert deadline.DOCX; IKEA - 2019-07 -
                                 Stip+Order re Privacy Notice.DOC; IKEA - 2019-07 - Exh. 1 to Stip - Belaire Notice.DOC



Sarah,

Thanks for this email, that, for some reason, went to spam instead of inbox, and I just retrieved.

Re: Stip re: dates, per your request I have changed hearing date to 11/4/19, and added our e-signatures. Cindy of
my office will file/serve this from our office on Monday morning, as she is not in tomorrow.

Re: Stip re: privacy notice, I have accepted your proposed changes, added our e-signatures, and this Stip/Order
(along with the Notice as Exh. 1) will also be filed/served on Monday. I’m also going to provide it to RG/2 so
they can proceed with mailing, and you will be copied.

We will follow up with the Court re: the proposed orders.

Thank you for your consideration.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Wednesday, July 3, 2019 10:43 AM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Cindy Rivas <rivas@kbarnes.com>; Farmer,
Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

                                                           1
                                                                                                                    43
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 45 of 120 Page ID
                                            #:441
Gregg,

Although I do not agree with your characterizations below regarding the remaining deadlines in the case because your
requested continuance limits the parties’ time to complete merits discovery to less than two months, we will not object
to your request for 3 weeks for a reply. We have a conflict with a previously scheduled settlement conference on
October 28 and therefore cannot agree to that hearing date. You have our permission to file with a hearing date of
November 4.

Regarding the privacy notice, we just have one edit to the email section. As I have made clear, IKEA will not be
producing email addresses with the class list as IKEA does not store any personal email addresses in connection with its
personnel files. The class list is being prepared from the personnel files stored in its human resources system and those
files do not include personal email addresses. We are not going to agree to expand this to any documents stored in the
ordinary course without limitation—if, for example, IKEA happens to have any employee’s personal email address in
connection with that person also having shopped online with IKEA or to receive email coupons, IKEA is not going to
somehow separately try to search for and cross-reference online retail records to find whether it has that employee’s
personal email address. Once our changes are accepted, you have my permission to add my e-signature and file.

There is no need to waste the parties time specifically addressing your meritless allegation of prejudice; the record
speaks for itself.

We will accept your changes to the stipulated protective order and file.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 2, 2019 6:16 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.
Importance: High

Sarah,

I accepted your changes. In addition, now that the certification deadlines are not impacting the remaining case
deadlines in the scheduling order, we must insist on 3 weeks for Reply, putting the hearing 10/28/19. Please
accept these changes and return a signed stipulation, or your permission for us to add your signature.

If the Stip re privacy notice is acceptable, will you please sign and return? Every day of delay prejudices are
ability to file the class cert motion by the current deadline.


                                                             2
                                                                                                                        44
       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 46 of 120 Page ID
                                                   #:442
If you accepted our changes to PO, you have our permission to sign for Plaintiff and file/serve. Please confirm
when that is happening.

I am out of the office after today so if we have not reached agreement, we’ll have to handle this via ex parte
next week, and we will seek a different set conditions that those stipulated to.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Monday, July 1, 2019 1:49 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Gregg,

We looked again at the scheduling order to confirm the dates in your proposed stipulation regarding the class
certification deadlines and see that you have put the class certification hearing deadline (August 12) as plaintiff’s motion
filing deadline. As a result, the proposed dates would result in an approximately 120 day extension of the hearing
deadline. We cannot agree to the stipulation and dates as previously proposed because they misrepresent the current
case deadlines and because we think the Court would find such a lengthy continuance of the hearing deadline to be
unwarranted and would jeopardize the remainder of the case schedule. We have revised the stipulation to reflect a 45-
day extension of plaintiff’s filing deadline, have included the 4 weeks for an opposition that this agreement is
conditioned upon, allowed a full 2 weeks for a reply, and set the hearing for a date that the court is available.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



                                                             3
                                                                                                                       45
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 47 of 120 Page ID
                                            #:443
From: Gregg Lander <lander@kbarnes.com>
Sent: Friday, June 28, 2019 2:01 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>;
Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Sarah,

Attached are the 3 revised documents.

Re: Stip re Cert, I moved our deadline to file and your deadline to Opp up one day, so we at least have both
weekend around our 2 weeks.

Re: PO, I’ve tried to make it the process easy for all.

Re: privacy notice stip, we should now be in agreement.

Please accept all changes in all 3 docs and send back any redlines else sign and return the Stips and send a final
version of PO for our signature.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Thursday, June 27, 2019 1:14 PM
To: Gregg Lander <lander@kbarnes.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Hi Gregg,

As we have already told you that IKEA does not maintain personal email addresses in its HR system so IKEA cannot
produce them as part of the class list. However, in light of your persistence on this issue, please see the attached further


                                                             4
                                                                                                                       46
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 48 of 120 Page ID
                                            #:444
revision to the stipulation in which we will agree in the stipulation to produce any personal email addresses that are in
the central HR database. Please do not be surprised when you receive a class list from the TPA that there are none.

I am still not understanding the need for a the proposed change to the model protective orders destruction section and
it does not only affect plaintiff—IKEA has an important interest in maintaining the confidentiality of its information and
the information of third parties. Please explain why that change is needed or else we can keep the model language.

Regarding the extension, it already is fair. We have already agreed to give you an additional 45 days to prepare an
opposition—nearly seven weeks. We have asked for double the time to respond to the motion (from 2 weeks to 4) and
we have offered plaintiff double the time for a reply (from 1 week to 2). The 45 day extension is conditioned upon the 4
weeks, so we will not agree to your proposal for less time for the opposition.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Thursday, June 27, 2019 12:56 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>;
Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Sarah,

Re: emails, as we’ve requested, we need a declaration from someone who can say that email addresses are not
maintained, else it needs to stay in.

Re: PO, I revised to reflect reality, to make the process as simple as possible, as it only burdens Plaintiff. Please
reconsider the revisions.

We need more than 2 weeks if you’re getting 4, so adjust that to 3 and 3 or something else fair.

Otherwise, I’m out of the office today, but will try to review the docs later today. In the meantime, please
respond to these points.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577

                                                                         5
                                                                                                                      47
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 49 of 120 Page ID
                                            #:445
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Thursday, June 27, 2019 12:11 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Gregg,

Attached please find redlines reflecting our comments. Regarding the stipulated protective order, we accepted most
changes but do not see a reason to change the model order’s destruction requirements. If you have a reason for these
changes, please let us know and we will reconsider. Regarding the extension, as I said in my last email, we can agree to
allow 2 weeks for the reply deadline but cannot agree to more because this puts class certification too close to the
remaining case deadlines in the scheduling order. The changes to the Belaire-West stipulation should be self-
explanatory. As I said in a prior email, IKEA’s HR system does not collect personal email addresses, so I’m not sure why
that was put back into the stipulation, but we removed it to avoid confusion because when we produce a class list it will
not include email addresses.

Thanks,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Wednesday, June 26, 2019 10:28 AM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Sarah,

Thanks for your email. Apparently I inadvertently neglected to track changes on the cert briefing Stip – the
attached shows the redlines.

Please advise asap.


                                                            6
                                                                                                                     48
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 50 of 120 Page ID
                                            #:446
Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Wednesday, June 26, 2019 9:07 AM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Thanks, Gregg. I will need to confer with my client. Please note that you did not send all documents in redline.


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 25, 2019 6:38 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice, etc.

Sarah,

Thanks for this. Attached are our revisions to all 3 in redline. Rather than create a clean document and a redline
pdf, please simply accept these changes, and then redline any additional changes, so we’re working with a
single version of each doc. Can you please return these today or tomorrow at the latest?

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
                                                                         7
                                                                                                                   49
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 51 of 120 Page ID
                                            #:447
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 25, 2019 5:30 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg,

Our comments to the privacy stipulation, our comments to the extension stipulation and a stipulated protective order
based on the Court’s model order are all attached for your review. Regarding your request below for 4 weeks to file the
reply, that extension would be excessive in light of the December discovery cut-off because your proposed schedule
would require class certification hearing in December at the earliest. We have proposed two weeks instead.

Please let us know your comments and revisions to the proposed.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 25, 2019 10:53 AM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Baldwin, Melissa E
<MBaldwin@rg2claims.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

Agreed – I assumed you would want to specify any additional terms for our review. We would appreciate you

                                                           8
                                                                                                                   50
       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 52 of 120 Page ID
                                                     #:448
getting back to us today on both Stips because we need to get the TPA involved asap so the mailing is
expedited.

To that end, I am copying Melissa Baldwin from RG/2 so she is aware of this new project, and attaching the
Notice and the Stip in its current form, so she can format and circulate the notice for the parties’ review.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 25, 2019 10:38 AM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Cindy Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Hi Gregg,

The stipulation that you sent for the Belaire West is the same as the one you sent before and does not reflect the parties
discussions below and therefore needs to be revised. I will circulate a revised version as soon as I can as well as
comments to your stipulation and order for the class certification deadlines.

Thanks,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, June 24, 2019 5:36 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
                                                            9
                                                                                                                     51
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 53 of 120 Page ID
                                           #:449
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1
Importance: High

Counsel,

Attached is a draft of the proposed Stip discussed below. Please advise regarding this issues ASAP.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Gregg Lander
Sent: Thursday, June 20, 2019 8:22 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>;
Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

6/20/19

Re: Cahilig v. Ikea

Dear Sarah,

Thanks for your email. This is a lot to digest, but I will do my best to respond to all relevant points.

Plaintiff agrees to a cert filing d/l extension of 45 days, without prejudice to Plaintiff requesting more time if
necessary. That would make the cert filing d/l 9/26/19. Cindy of my office will draft a Stip/Order and I will
send it to you Monday for your review.

Plaintiff agrees to Defendant’s proposed privacy notice, with the additional minor revisions as redlined in the
attached. Please confirm these are acceptable. As soon as this is finalized, I will send to RG/2 to begin the
formatting process, and I will copy counsel for all parties on that email. I also re-attach the proposed Stip so you
can redline in the points Defendant needs there. Plaintiff will agree to a reasonable protective order so long as it
does not delay the privacy mailing.
                                                          10
                                                                                                                   52
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 54 of 120 Page ID
                                            #:450
Under these specific circumstances, Plaintiff will agree to the opt-out via postcard or email, understanding this
should not be used as precedent in any future matters.

Plaintiff agrees to opt-out of 30 days for emails and postcards, not 40.

Plaintiff will pay for the mailing, and the parties agree to RG/2.

Plaintiff agrees that the scope of the classes will be determined by Monday’s motion.

Defendant must agree to be prepared to provide RG/2 with the mailing list within 1 week of the decision on
Monday’s motion.

Plaintiff agrees to the proposed fields, so long as Defendant agrees to provide a declaration from someone
knowledgeable under penalty of perjury stating that Defendant does not maintain employee email addresses in
any capacity in the normal course of business.

Plaintiff will agree to 4 weeks for Opposition if we have 4 weeks for Reply.

Defendant must agree to supplement ROG4/RFPD4 and RFPD2 by 6/28/19, or, if the Court grants the requested
extension, by 7/5/19.

Please advise asap if Defendant agrees to these terms. Thank you for your consideration.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Thursday, June 20, 2019 2:13 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Gregg,
                                                          11
                                                                                                                   53
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 55 of 120 Page ID
                                           #:451
We have considered Plaintiff’s Belaire-West proposal outlined below and cannot agree to it because it does not
adequately protect the privacy interests of the putative class members. In short, your proposed notice does not
adequately inform the putative class members as to the nature of the lawsuit, the information being requested by you,
and your proposal does not provide for an adequate opt-out process, including because you have proposed a short 25-
day opt-out period (with only 3 additional business days for the TPA to receive opt outs by mail) and only for opt outs by
use of a non-prepaid post-card.

However, because we agree that we do not want to engage in a protracted meet and confer process about the notice
and in the interest of compromise, Defendant will agree to stipulate to a request to the Court for a 45-day extension to
Plaintiff’s class certification filing if Plaintiff agrees to the following:

    •   The Belaire-West notice will be substantially similar to the attached version, subject to revision based on the
        Court’s upcoming ruling on the Motion for Judgment on the Pleadings.

    •   Putative class members will be permitted to opt out via a pre-paid post card or through email at an address
        provided by the TPA. Your prior concerns regarding email opt outs are not well taken; courts regularly permit
        email opts outs in connection with class action settlements and we have previously had courts approve email
        opt outs in connection with Belaire-West notices. See O'Connor v. Uber Techs., Inc., 2019 WL 1437101, at *12
        (N.D. Cal. Mar. 29, 2019) (“Class members can opt out of the settlement class by submitting a written request
        via email or mail to the Settlement Administrator.”); In re Sony PS3 "Other OS" Litig., 2017 WL 5598726, at *4
        (N.D. Cal. Nov. 21, 2017) (“Any Class Member who wishes to be excluded from the Class must email or mail a
        written request for exclusion to the Settlement Administrator at the email address or mailing address provided
        in the Class Notice[.]”); In re Uber FCRA Litig., 2017 WL 2806698, at *2 (N.D. Cal. June 29, 2017) (“Class members
        may submit claim forms, opt-out, or object by mail, email, or through the settlement website.”); Mirkarimi v.
        Nevada Prop. 1, LLC, 2015 WL 5022327, at *6 (S.D. Cal. Aug. 24, 2015) (“As set forth in the Settlement
        Agreement, any Class member who wishes to opt-out of the Class shall mail, email, or deliver to the Claims
        Administrator a written request to opt-out no later than sixty (60) days following the mailing of the Notice of
        Class Action Settlement.”); In re High-Tech Employee Antitrust Litig., 2014 WL 10520477, at *4 (N.D. Cal. May 16,
        2014) (“Class members could opt out of or object to the Settlements by mail or by email.”); Keirsey v. eBay, Inc.,
        2013 WL 5755047, at *6 (N.D. Cal. Oct. 23, 2013) (“The Court directs that any person or entity who is a member
        of the Class and who wishes to exclude himself, herself, itself, or themselves from the Class shall, by sending an
        email or mail a letter or postcard to the Settlement Administrator[.]”); Reed v. 1-800 Contacts, Inc., 2013 WL
        12073267, at *2 (S.D. Cal. Aug. 29, 2013) (“[A]ny class member who wishes to opt-out of the Class shall mail, fax,
        or email to the Claims Administrator a written request to opt-out[.]”).

    •   The opt-out period will be 30 days, as originally proposed by Plaintiff. Any email opt out must be received
        before the conclusion of the 30-day period. Any opt-out postcard must be received by the TPA within 40 days
        from the date of mailing in order to be a valid objection.

    •   Plaintiff bears the costs of the notice. Defendant does not object to Plaintiff’s use of RG2 Claims Administration
        as the TPA.

    •   The scope of the putative class to receive notice is subject to the outcome of the pending Motion for Judgment
        on the Pleadings.

    •   Defendant will provide all fields of information requested by plaintiff—name, address, telephone number, job
        titles and dates, locations and dates—but it cannot provide email addresses as its HRIS system does not capture
        these.

    •   Plaintiff will not be provided with the contact list by the TPA until the parties have entered into a stipulated
        confidential protective order. The contact list will be designated as “CONFIDENTIAL” and may not be used for
                                                            12
                                                                                                                      54
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 56 of 120 Page ID
                                            #:452
         any purpose outside of the litigation, nor can it be used for solicitation. The TPA will also have to sign an
         acknowledgement to be bound by the protective order before Defendant can provide the class list to it.

    •    Defendant will have at least 4 weeks from the filing of Plaintiff’s motion for class certification to file an
         Opposition.

Regarding the other discovery that we have discussed:

Interrogatory No. 4/RFP No. 4 – On our meet and confer call last week, Defendant agreed to produce information and
non-privileged documents sufficient to identify any state or federal lawsuits filed against it in California within the five
years preceding the filing of the January 10, 2019, complaint in this action that include any of the claims alleged in this
case (i.e., rest break violations, 203 violations, inaccurate wage statements). Defendant will produce this information as
soon as it’s available for production.

RFP No. 2 – Defendant has agreed to search for relevant emails from Plaintiff’s supervisors that pertain to Plaintiff and
the claims alleged in this case, and any documents kept in Defendant’s personnel file databases that were not already
produced as part of Plaintiff’s personnel file. On the call, we noted once again that RFP No. 2 is overbroad and invited
you to identify any other categories of documents for Defendant’s search; you did not and therefore our search will be
limited to the foregoing. If there are other, specific categories of documents that Plaintiff would like to meet and confer
about for a search, then please identify them.

Your emails below mischaracterize the parties’ meet and confer efforts and our positions in many material
respects. However, we do not think it is a good use of the parties time to go through point by point and the above
should suffice to address our positions.

Please do not hesitate to ask if you have questions regarding the Belaire-West proposal above. I am available to meet
and confer by phone.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 18, 2019 7:09 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1


6/18/19

Re: Cahilig v. Ikea – M&C re Privacy Notice

Sarah,

                                                               13
                                                                                                                         55
      Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 57 of 120 Page ID
                                                        #:453
Thanks for your email. Our concern has been and remains that at present there is simply not time for any
protracted meet and confer, especially given what you have communicated thus far as Defendant’s position
regarding the requested privacy notice. Therefore, in addition to the class cert deadline extension we have
already discussed*, this is a final attempt to informally resolve this issue, which we believe includes many
concessions we would not otherwise make if the case was not in its current posture.

* During our 6/12/19 call, I proposed and you all but rejected a 3 month extension, and you also suggested
Defendant would readily agree to 3 weeks. For now, I propose an approximate 30 day extension, to 9/16/19,
without prejudice to requesting more time if the situation requires it. Please advise asap if this is agreeable, and
I will send you a Stip/Order regarding that deadline specifically.

To informally resolve SROG1 nos. 2-3, we propose the following compromise (without prejudice to the option
to later request more info if needed): Plaintiff will agree to a privacy notice that goes to only a randomly
selected 20% of the putative class. Further, Plaintiff will agree to wait until Defendant’s 6/24/19 motion to
determine whether the case is a 1 or 4 year statute. Finally, Plaintiff will agree to only send to 20% of the group
of whichever statute (1 or 4 year) applies. In addition, Plaintiff will also agree to pay the entire cost of the
mailing. The other mailing terms we have proposed will also apply.

I attach a proposed Stip for your review, and also re-attach the proposed privacy notice.

I’m out of the office on Friday so please advise by 3pm on Thursday (6/20/19) if this offer is acceptable.
Otherwise, we see no choice but to move to compel, and concurrently apply ex parte for an extension of our
class cert filing deadline.

Thank you for your consideration.

Best, GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 18, 2019 2:31 PM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

                                                          14
                                                                                                                   56
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 58 of 120 Page ID
                                            #:454
Gregg,

We’re working on a response to your email below but due to a hearing and other previously scheduled client
commitments I will not be able to respond by your 4pm deadline. Please be assured that we’ll be responding in due
course.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, June 17, 2019 2:52 PM
To: Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; Gregg Lander <lander@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: Cahilig v. Ikea - M&C re ROG1/RFPD1
Importance: High

6/17/19

Re: Cahilig v. Ikea – M&C re ROG1/RFPD1

Counsel,

Thank you for meeting and conferring with Plaintiff by telephone on 6/12/19. This attempts to memorialize the
agreement we made regarding Interrogatory no. 4 and RFPD no. 4 – please immediately advise if there is
anything incorrect here. Defendant has agreed to provide information/documents regarding all state and federal
actions within the five years preceding the filing of the January 10, 2019 complaint in this action, that include
any of the claims in this case. Defendant also agreed to further inspect and inquire regarding documents
potentially responsive to RFPD no. 2, including but not limited to emails regarding Plaintiff from supervisory
personnel, and any documents kept in Defendant’s personnel file respositories or the like.

This is also Plaintiff’s further attempt to meet and confer in good faith under Local Rule 7-3, regarding
Plaintiff’s contemplated Motion to Compel further responses to Plaintiff’s Interrogatories nos. 2 and 3, about
which the parties appear to be at an impasse. As explained in my 6/4/19 correspondence, and again in our
6/12/19 phone conversation, Defendant’s refusal to produce class member contact information until after the
ruling on Defendant’s Motion for Judgment on the Pleadings is unreasonable and unnecessary. Plaintiff’s
Motion for Class Certification is due on August 12, 2019. Consequently, the privacy notice must be sent as soon
as possible to allow Plaintiff time to gather certification evidence. If Defendant will not stipulate to continue the
class certification deadlines, then Plaintiff has no choice but to seek the Court’s assistance in compelling the
production of this crucial evidence.

In addition, during our 6/12/19 conference, you represented that Defendant will not agree to the standard opt-
out privacy notice that is routinely and consistently approved in state and federal courts. You also represented
that Defendant will not agree to a privacy notice that does not include an email response option. Again,
Defendant’s position is unreasonable.
                                                         15
                                                                                                                    57
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 59 of 120 Page ID
                                           #:455
The Belaire-West privacy notice procedure is purposefully designed to require effort on the part of any putative
class member who wishes to opt out of participating in discovery. See Puerto v. Superior Court 158
Cal.App.4th 1242, 1256 (2008) (declining to “unnecessarily hamstring” the class representatives “in their
conduct of legitimate discovery by making their statutory entitlement to percipient witness discovery entirely
dependent on the unreviewable decision of third parties whether they are interested in participating”); Aldapa v.
Fowler Packing Company Inc., 310 F.R.D. 583, 588 (E.D. Cal. 2015) (declining opt-in privacy notice because
“common sense suggests that ‘opt-in’ responses will be artificially low due to recipients having little desire to
put forth the effort to respond”). Specifically, a process that allows the path of least resistance to thwart a class
representative’s discovery rights is prohibited. Puerto, 158 Cal.App.4th at 1257 (criticizing process whereby the
“easiest course … is interpreted as denial of consent” for disclosure of contact information).

Moreover, case law makes clear that a putative class member’s opt-out must be registered by “written
objection.” E.g., Pioneer Electronics (USA), Inc. v. Superior Court, 40 Cal.4th 360, 374–375 (2007) (requiring
a “written objection” to disclosure); Salgado v. O'Lakes, No. 1:13-CV-0798-LJO-SMS, 2014 WL 7272784, at
*4 (E.D. Cal., Dec. 18, 2014) (same). This requirement reduces inaccuracies and prevents fraudulent opt-outs.
Written objections obviate the need to authenticate electronic signatures under Civil Code section 1633.9. See
Ruiz v. Moss Bros. Auto Group, Inc., 232 Cal.App.4th 836, 843 (2014).

In short, relevant authority provides for an opt-out notice, and there is no authority allowing for electronic
option. Accordingly, we are confident that the Court will agree that any new procedure that places unnecessary
barriers in Plaintiff’s path and/or allows for inauthentic objections is not warranted.

Accordingly, please advise by 4:00 p.m. on Tuesday, June 18, 2019, if Defendant will either 1) agree to a
continuance of the class certification deadline, or 2) agree to immediately send a privacy notice for all putative
class members using the following procedures:

Defendant will, by the close of business on June 24, 2019, provide a list in Excel or comparable electronic
format of the name, last known residence address, last known residence telephone number and last known email
address (if Defendant retains them, and if not, please provide a declaration to that effect), all job titles held, by
date, and the facility at which each worked, by date of all putative class members (all Defendant’s hourly-paid
California employees since January 5, 2015. The TPA will run the addresses through a National Change of
Address search. The TPA will format the Notice and will circulate it and the opt-out postcard to the parties for
approval. The TPA will then mail the Notice and postcard in an envelope to all class members. Any
undeliverable notices will be skip-traced and if possible, remailed. At the end of a 25-day period (+ 5 additional
business days to receive any opt-outs that were mailed at the end of the opt-out period), the TPA will provide to
Plaintiff’s counsel the list of and contact information for those class members who did not object to disclosure.
If there are any concerns regarding any particular opt-out, the TPA will so advise the parties of the situation and
the parties will work together in good faith to resolve any issues. We propose RG2 Claims Administration,
LLC, as the TPA, and Plaintiff will split the cost of the mailing 50/50 with Defendant.

If Defendant will not agree to either of these options, Plaintiff will have no choice but to move to compel.

We look forward to hearing back from you as requested, and appreciate your time and consideration.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
                                                                        16
                                                                                                                58
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 60 of 120 Page ID
                                            #:456
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.




                                                                                   17
                                                                                                                                                                       59
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 61 of 120 Page ID
                                   #:457




                  EXHIBIT E

                                                                                60
                        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 62 of 120 Page ID
                                                           #:458




               1     Kevin T. Barnes, Esq. (#138477)
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                             UNITED STATES DISTRICT COURT
            11                            CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14              Plaintiffs,                     )   STIPULATION AND [PROPOSED]
                                                            )   ORDER REGARDING PRIVACY
            15              v.                              )   NOTICE
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Honorable Cormac J. Carney
                      Virginia limited liability            )
            17        company; and DOES 1 to 100,           )   Action filed: January 10, 2019
                      inclusive,                            )   Trial Date: April 7, 2020
            18                                              )
                            Defendants.                     )
            19                                              )
            20                            STIPULATION RE: PRIVACY NOTICE
            21             Plaintiff Allyza Cahilig (“Plaintiff”) and Defendant IKEA U.S. Retail, LLC
            22       (“Defendants”) (collectively, “the Parties”), stipulate and agree as follows:
            23             WHEREAS, on January 10, 2019, Plaintiff filed a putative class action
            24       lawsuit against Defendant alleging that Defendant did not provide rest periods, did
            25       not timely pay all wages upon termination of employment, did not provide accurate
            26       itemized wage statements and violated the California Unfair Competition Law and
            27       seeking penalties under California’s Private Attorneys General Act;
            28             WHEREAS, Plaintiff seeks to represent a putative class of Defendant’s
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                  -1-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                           61
                       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 63 of 120 Page ID
                                                          #:459




               1     current and former non-exempt employees in California during the period January
               2     10, 2015 through the present;
               3           WHEREAS, on March 28, 2019, Plaintiff served Defendant with an
               4     interrogatory requesting Defendant to identify all members of the putative class;
               5           WHEREAS, on May 23, 2019, Defendant objected to the disclosure of the
               6     contact information for the putative class members based on, among other things,
               7     third-party privacy rights, but agreed to meet and confer regarding a Belaire-West
               8     Notice;
               9           WHEREAS, the Parties have met and conferred and agreed to the Belaire-
            10       West privacy notice and the prepaid return postcard attached hereto as Exhibit 1
            11       (“Belaire-West Packet”) and distribution on the terms stated below; and,
            12             WHEREAS, the Parties seek the Court’s approval of the proposed Belaire-
            13       West Packet and Belaire-West privacy notice process set forth herein.
            14             NOW THEREFORE, the Parties stipulate and agree as follows:
            15             1.       The Parties agree to the Belaire-West Packet attached as Exhibit 1 for
            16       distribution to putative class members in accordance with the terms of the below
            17       Stipulation and [Proposed] Order.
            18             2.       The Parties agree to the designation of RG/2 Claims Administration,
            19       LLC as the Third-Party Administrator (“TPA”) responsible for, among other
            20       things, distributing a privacy notice in accordance with the terms of this Stipulation
            21       and the attached Order. Plaintiff will pay all fees and costs of the administration
            22       and mailing.
            23             3.       Within 5 days of the Court’s signature on the attached Order and after
            24       the TPA executes Exhibit A to the Stipulated Protective Order as filed by the
            25       Parties, Defendant will provide the TPA with a sample (i.e., every Xth name on an
            26       alphabetical list) of 20% of the putative class members (hourly-paid non-exempt
            27       employees employed by Defendant in California at any time from January 10,
            28       2015 to present), including the name, last known residence address, last known
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                 -2-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                              62
                        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 64 of 120 Page ID
                                                           #:460




               1     residence and mobile telephone numbers, job titles held during the relevant period,
               2     by date, and the store at which each worked during the relevant period, by date,
               3     and personal email addresses, to the extent any personal email addresses are
               4     maintained inby IKEA’s central human resources databasein the usual course of
               5     business.
               6           4.     The TPA will immediately run the addresses through a National
               7     Change of Address search, format the agreed-upon Belaire-West Packet and will
               8     circulate to the Parties for approval. The TPA will then mail the Belaire-West
               9     Packet to all putative class members via U.S. mail. Any undeliverable notices will
            10       be skip-traced by the TPA, and if possible, remailed. If the TPA receives any
            11       returned envelopes with forwarding addresses, the TPA will forward the Belaire-
            12       West Packet to the new address.
            13             5.     The putative class members shall have 30 days from the date of
            14       mailing of the court-approved Belaire-West Packet within which to opt-out from
            15       having their contact information produced to Plaintiff by either (1) sending an
            16       email to the TPA as described in the Belaire-West Packet or (2) depositing the
            17       return prepaid postcard in the U.S. Mail. Any putative class member who, within
            18       the 30-day opt-out period, opts out of the disclosure by returning the opt-out form
            19       or by otherwise emailing the TPA that the putative class member wishes to have
            20       his/her information maintained as private shall not have his/her contact or other
            21       information disclosed to Plaintiff’s counsel.
            22             6.     Any opt-out postcard postmarked within the 30-day opt-out period
            23       and received by the TPA within 5 business days from the end of the 30-day opt-out
            24       period shall be deemed a valid objection by said putative class member to the
            25       disclosure of his or her contact information to Plaintiff’s counsel.
            26             7.     No less than 2 business days after the close of the opt-out period and
            27       the 5 business day period for the TPA to receive opt-out postcards described in
            28       paragraph 6 of this Stipulation, the TPA shall send Plaintiff’s counsel a list setting
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                -3-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                              63
                        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 65 of 120 Page ID
                                                           #:461




               1     forth the contact information for all putative class members who did not timely
               2     object to the disclosure of said contact information. On the same date, the TPA
               3     also shall send Defendant’s counsel a list of all putative class members who timely
               4     objected to the release of their contact information. The TPA will advise Plaintiff’s
               5     counsel of the number of putative class members who timely objected to the
               6     release of their contact information.
               7            8.       If there are any concerns regarding any particular opt-out, the TPA
               8     will so advise the Parties of the situation and the Parties will work together in good
               9     faith to resolve any issues, or if no such resolution can be reached, shall bring the
            10       matter to the attention of the Court.
            11              9.       The Parties agree that the class list, in any format, shall be
            12       confidential pursuant to the Parties’ Stipulated Protective Order. This includes the
            13       class list as provided by Defendant to the TPA and the class list as provided by the
            14       TPA to the Plaintiff following the conclusion of the opt-out process. The class list
            15       may not be used for any purpose outside of the litigation, nor can it be used for
            16       solicitation.
            17              10.      The Parties agree that any information pertaining to the putative class
            18       members shall be provided to the TPA only upon the TPA’s agreement to abide by
            19       the terms of the Stipulated Protective Order entered by the Court in this action.
            20       The TPA shall execute the Acknowledgment and Agreement to Be Bound (which
            21       is attached as Exhibit A to the Stipulated Protective Order) prior to any disclosure
            22       of putative class member to the TPA. The TPA shall not disclose any such
            23       information to Plaintiff or her counsel except as expressly authorized in this
            24       Stipulation, and only after the close of the opt-out period as further set forth below.
            25              11.      The Parties agree that if the date by which any term of this Stipulation
            26       and Request is to be performed falls on a Saturday, Sunday, or legal holiday in the
            27       State of California, then the date by which any such term must be performed shall
            28       be the next following day which is not a Saturday,
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                   -4-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100         STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                                64
                           Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 66 of 120 Page ID
                                                              #:462




               1     ///
               2     ///
               3     Sunday, or legal holiday in the
               4     ///
               5     State of California.;
               6     IT IS SO STIPULATED.
               7
                     Dated: July 11, 2019              LAW OFFICES OF KEVIN T. BARNES
               8
                                                       By:   /s/ Gregg Lander
               9                                             KEVIN T. BARNES
                                                             GREGG LANDER
            10                                               Attorney for Plaintiff
                                                             ALLYZA CAHILIG
            11
                     Dated: July 11, 2019              OGLETREE, DEAKINS, NASH,
            12                                         SMOAK & STEWART, P.C.
            13                                         By:   /s/ Sarah Zenewicz
                                                             DOUGLAS J. FARMER
            14                                               SARAH ZENEWICZ
                                                             SEAN KRAMER
            15                                               Attorneys for Defendant
            16                                                     IKEA U.S. RETAIL, LLCDated: June
            17
                                                             ___, 2019            LAW OFFICES
                                                             OF KEVIN T. BARNES                       Formatted: Font: Times New Roman
            18
            19

            20

            21                                               By:
                                                                    Kevin T. Barnes, Esq.
            22                                                      Gregg Lander, Esq.
            23                                                      Attorneys for Plaintiffs

            24       Dated: June ___, 2019                   OGLETREE, DEAKINS, NASH,
            25                                               SMOAK & STEWART, P.C.

            26

            27                                                By:
                                                                    Douglas J. Farmer, Esq.
            28                                                      Sarah Zenewicz, Esq.
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                                -5-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100           STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                                                         65
                     Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 67 of 120 Page ID
                                                        #:463




               1                                    Sean Kramer, Esq.
               2
                                                    Attorneys for Defendant

               3
               4

               5

               6
               7

               8

               9
            10

            11

            12
            13

            14

            15
            16

            17

            18
            19

            20

            21
            22

            23

            24
            25

            26

            27
            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR                                -6-
 LOS ANGELES, CA
   90036-5614
TEL.:(323)549-9100     STIPULATION AND ORDER REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                     66
                           Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 68 of 120 Page ID
                                                              #:464




               1     Kevin T. Barnes, Esq. (#138477)
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                               UNITED STATES DISTRICT COURT
            11                              CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14                Plaintiffs,                   )   [PROPOSED] ORDER RE:
                                                            )   STIPULATION REGARDING
            15                v.                            )   PRIVACY NOTICE
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Honorable Cormac J. Carney
                      Virginia limited liability            )
            17        company; and DOES 1 to 100,           )   Action filed: January 10, 2019
                      inclusive,                            )   Trial Date: April 7, 2020
            18                                              )
                              Defendants.                   )
            19                                              )
            20             [PROPOSED] ORDER RE: STIPULATION RE: PRIVACY NOTICE
            21               The Parties have entered a Stipulation regarding a Privacy Notice, and have
            22       provided the proposed Belaire-West Packet with a stipulated procedure for
            23       conducting the privacy mailing. Good cause having been shown therefore, IT IS
            24       ORDERED THAT:
            25               1.     The proposed Belaire-West Packet , attached as Exhibit 1 to the
            26       Parties’ Stipulation, is approved.
            27       ///
            28       ///
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES, CA
                                                         -1-
   90036-5614
TEL.:(323)549-9100                 ORDER RE: STIPULATION REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                           67
                       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 69 of 120 Page ID
                                                          #:465




               1           2.    The mailing procedures in the Parties’ Stipulation re: Privacy Notice   Formatted: Left

               2     are approved.
               3     Dated: ________________________             ____________________________
               4
                                                                 Honorable Cormac J. Carney
                                                                 Judge of the District Court
               5

               6
               7

               8

               9
            10

            11

            12
            13

            14

            15
            16

            17

            18
            19

            20

            21
            22

            23

            24
            25

            26

            27
            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES, CA
                                                      -2-
   90036-5614
TEL.:(323)549-9100              ORDER RE: STIPULATION REGARDING PRIVACY NOTICE
FAX: (323)549-0101




                                                                                                                           68
                           Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 70 of 120 Page ID
                                                              #:466




               1     Kevin T. Barnes, Esq. (#138477)
                     Gregg Lander, Esq. (#194018)
               2     LAW OFFICES OF KEVIN T. BARNES
                     1635 Pontius Avenue, Second Floor
               3     Los Angeles, CA 90025-3361
                     Tel.: (323) 549-9100 / Fax: (323) 549-0101
               4     Email: Barnes@kbarnes.com
               5     Raphael A. Katri, Esq. (#221941)
                     LAW OFFICES OF RAPHAEL A. KATRI
               6     8549 Wilshire Boulevard, Suite 200
                     Beverly Hills, CA 90211-3104
               7     Tel.: (310) 940-2034 / Fax: (310) 733-5644
                     Email: RKatri@socallaborlawyers.com
               8
                     Attorneys for Plaintiff ALLYZA CAHILIG,
               9     on behalf of herself and all others similarly situated
            10                               UNITED STATES DISTRICT COURT
            11                              CENTRAL DISTRICT OF CALIFORNIA
            12        ALLYZA CAHILIG, on behalf             )   CLASS ACTION
                      of herself and all others similarly   )
            13        situated,                             )   Case No.: 2:19-cv-01182-CJC (ASx)
                                                            )
            14                Plaintiffs,                   )   PROOF OF SERVICE
                                                            )
            15                v.                            )   Honorable Cormac J. Carney
                                                            )
            16        IKEA U.S. RETAIL, LLC, a              )   Action filed: January 10, 2019
                      Virginia limited liability            )   Trial Date: None Set
            17        company; and DOES 1 to 100,           )
                      inclusive,                            )
            18                                              )
                              Defendants.                   )
            19                                              )
            20       ///
            21       ///
            22       ///
            23

            24
            25

            26

            27
            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES, CA
                                                            -1-
   90036-5614
TEL.:(323)549-9100                                    PROOF OF SERVICE
FAX: (323)549-0101




                                                                                                           69
                        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 71 of 120 Page ID
                                                           #:467




               1                                     PROOF OF SERVICE
               2     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
               3           I, the undersigned, am over the age of 18 years and not a party to this action.
                     My business address is 1635 Pontius Avenue, Second Floor, Los Angeles, CA
               4     90025-3361, which is located in Los Angeles County, where the service herein
                     occurred.
               5
                          On the date of execution hereof, I caused to be served the following attached
               6     document/s:
               7         STIPULATION AND [PROPOSED] ORDER REGARDING
                     PRIVACY NOTICE
               8
                             on the interested parties in this action, addressed as follows:
               9
                       Attorneys for Defendant:               Attorneys for Plaintiff:
            10
                       Douglas J. Farmer, Esq.                Raphael A. Katri, Esq.
            11         Sarah Zenewicz, Esq.                   LAW OFFICES OF RAPHAEL A. KATRI
                       OGLETREE, DEAKINS, NASH,               8549 Wilshire Boulevard, Suite 200
            12         SMOAK & STEWART, P.C.                  Beverly Hills, CA 90211-3104
                       One Market Plaza, Suite 1300           Tel.: (310) 940-2034
            13         San Francisco, CA 94105                Fax: (310) 733-5644
                       Tel.: (415) 442-4810                   RKatri@socallaborlawyers.com
            14         Fax: (415) 442-4870
                       Douglas.Farmer@ogletree.com
            15
                             using the following service method(s):
            16
                        X VIA ELECTRONIC SERVICE: The above documents were
            17       electronically filed with the Clerk of the Court using the CM/ECF system, which
                     sent notification of such filing to the above interested parties.
            18
                     I DECLARE under penalty of perjury that the foregoing is true and correct.
            19
                     Executed on June July 15___, 2019, at Los Angeles, California.
            20
                                                                   /s/         Cindy                Rivas    Formatted: Font: Italic, Underline
            21                                                _____________________________
                                                                   Cindy Rivas
            22
                     39039486.2
                                                                                                             Formatted: Left
            23
                     39039486.6
            24                                                                                               Formatted: Left

            25

            26

            27
            28
 LAW OFFICES OF
 KEVIN T. BARNES
  1635PONTIUS
    AVENUE,
  SECOND FLOOR
 LOS ANGELES, CA
                                                             -2-
   90036-5614
TEL.:(323)549-9100                                     PROOF OF SERVICE
FAX: (323)549-0101




                                                                                                                                                  70
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 72 of 120 Page ID
                                   #:468




                  EXHIBIT F

                                                                                71
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 73 of 120 Page ID
                                            #:469

Zenewicz, Sarah

From:                            Gregg Lander <lander@kbarnes.com>
Sent:                            Tuesday, July 23, 2019 3:53 PM
To:                              Zenewicz, Sarah; Farmer, Douglas J.; Kramer, Sean M.
Cc:                              Kevin Barnes; RKatri@socallaborlawyers.com; Gregg Lander
Subject:                         RE: Cahilig v. Ikea - Privacy Notice

Importance:                      High



Sarah,

Whether or not such authority is beside the point, because this comes from our discussions from the very
beginning regarding the privacy notice. If you’ll go back and look at each and every meet and confer, it
mentions the need for such a declaration. If you cannot agree to provide said declaration by this Friday at 2pm,
then we’ll move ex parte to require Defendant to do so, and we’ll seek all sanctions available to us for your
abuse of the discovery process and for reneging on the agreement that if Defendant does not produce email
addresses, it will provide a declaration under penalty of perjury stating that it does not collect or maintain any
employee email addresses in the usual course of business.

Your reluctance to meet the terms of an express agreement is not well taken, and we expect better from an
officer of the court.

GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, July 23, 2019 3:11 PM
To: Gregg Lander <lander@kbarnes.com>; Baldwin, Melissa E <MBaldwin@rg2claims.com>; Kramer, Sean M.
<sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Michele Lozano <Lozano@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Hi Gregg,
                                                           1
                                                                                                                   72
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 74 of 120 Page ID
                                           #:470
Please provide the authority that you are relying upon to contend that IKEA must provide such a declaration.

Thanks,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 23, 2019 3:06 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano
<Lozano@kbarnes.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice
Importance: High

Thanks Melissa. Per the terms of the attached Stip, please immediately run through NCOA, and advise when
mailing will occur.

Sarah, we need the declaration from Ikea stating that Ikea does not maintain putative class member email
addresses in the usual course of business. When will that be provided?

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Sent: Tuesday, July 23, 2019 2:53 PM
To: Gregg Lander <lander@kbarnes.com>; Kramer, Sean M. <sean.kramer@ogletree.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano

                                                           2
                                                                                                                   73
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 75 of 120 Page ID
                                           #:471
<Lozano@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg –

The data was received late yesterday, and retrieved today by me. There are 1,199 unique employees included. The data
consists of Location, Name, Job, Start Date, End Date, Status as of 06/07/2019, mailing address and phone number.

We will prepare for the mailing and advise.

Thanks!

From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 23, 2019 5:44 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>; Kramer, Sean M. <sean.kramer@ogletree.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano
<Lozano@kbarnes.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice
Importance: High

Melissa,

Has Ikea delivered the mailing data?

If not, Ikea counsel, please advise when delivery will be completed.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Sent: Monday, July 22, 2019 3:27 PM
To: Kramer, Sean M. <sean.kramer@ogletree.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano

                                                           3
                                                                                                                   74
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 76 of 120 Page ID
                                           #:472
<Lozano@kbarnes.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sorry for the delay. Please see attached. Thanks!

From: Kramer, Sean M. <sean.kramer@ogletree.com>
Sent: Monday, July 22, 2019 1:09 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano
<Lozano@kbarnes.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Hi Melissa,

Can you please confirm that you have signed Exhibit A to the Protective Order, which is Exhibit A to the attached PDF,
and provide us with a signed copy? We need this to be signed so that we can provide you with the data today.

Thanks,
Sean


Sean M. Kramer | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-369-3548 | Fax: 415-442-4870
sean.kramer@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Friday, July 19, 2019 6:23 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M.
<sean.kramer@ogletreedeakins.com>; Gregg Lander <lander@kbarnes.com>; Michele Lozano <Lozano@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Melissa,

The Court has approved the mailing, per attached Order. Per the Stip, also attached, Defendant will provide you
will the agreed-upon data by this Monday, 7/22/19. Please ensure that you have executed Exhibit A to the
Stipulated Protective Order, also attached for your convenience.

When you receive the data, please confirm how many records were received, and what categories of
information were included.

Per the terms of the Stip, the mailing can go out immediately after you receive the data and run it through
NCOA, so please advise how soon next week the mailing is going out, the opt-out deadline and the disclosure
date. Time is of the essence in this case.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
                                                                         4
                                                                                                                    75
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 77 of 120 Page ID
                                           #:473
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Gregg Lander
Sent: Thursday, July 11, 2019 4:57 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M.
<sean.kramer@ogletreedeakins.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Melissa,

These are approved by Plaintiff.

On Monday, the parties are submitting the attached Stip/Order and proposed notice to the Court, and we will
provide the Court-executed Order as soon as it is available.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Sent: Thursday, July 11, 2019 3:10 PM
To: Gregg Lander <lander@kbarnes.com>; Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
                                                           5
                                                                                                                   76
      Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 78 of 120 Page ID
                                         #:474
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg –

Attached is the formatted Notice and postcard for review.

I have not yet received the signed stipulation, so I am not sure when I am supposed to receive the data.

Thanks!
Melissa

From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 2, 2019 9:48 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>; Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas
J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Melissa,

Status?

Thanks, GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Sent: Tuesday, June 25, 2019 3:27 PM
To: Gregg Lander <lander@kbarnes.com>; Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice

Thanks, Gregg. We will format and circulate for review shortly.



                                                            6
                                                                                                                   77
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 79 of 120 Page ID
                                            #:475
From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 25, 2019 1:53 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>;
Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Baldwin, Melissa E
<MBaldwin@rg2claims.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

Agreed – I assumed you would want to specify any additional terms for our review. We would appreciate you
getting back to us today on both Stips because we need to get the TPA involved asap so the mailing is
expedited.

To that end, I am copying Melissa Baldwin from RG/2 so she is aware of this new project, and attaching the
Notice and the Stip in its current form, so she can format and circulate the notice for the parties’ review.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 25, 2019 10:38 AM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Cindy Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Hi Gregg,

The stipulation that you sent for the Belaire West is the same as the one you sent before and does not reflect the parties
discussions below and therefore needs to be revised. I will circulate a revised version as soon as I can as well as
comments to your stipulation and order for the class certification deadlines.

Thanks,

Sarah

                                                            7
                                                                                                                     78
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 80 of 120 Page ID
                                           #:476

Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, June 24, 2019 5:36 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1
Importance: High

Counsel,

Attached is a draft of the proposed Stip discussed below. Please advise regarding this issues ASAP.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Gregg Lander
Sent: Thursday, June 20, 2019 8:22 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>;
Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

6/20/19

Re: Cahilig v. Ikea

Dear Sarah,

                                                           8
                                                                                                                   79
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 81 of 120 Page ID
                                           #:477
Thanks for your email. This is a lot to digest, but I will do my best to respond to all relevant points.

Plaintiff agrees to a cert filing d/l extension of 45 days, without prejudice to Plaintiff requesting more time if
necessary. That would make the cert filing d/l 9/26/19. Cindy of my office will draft a Stip/Order and I will
send it to you Monday for your review.

Plaintiff agrees to Defendant’s proposed privacy notice, with the additional minor revisions as redlined in the
attached. Please confirm these are acceptable. As soon as this is finalized, I will send to RG/2 to begin the
formatting process, and I will copy counsel for all parties on that email. I also re-attach the proposed Stip so you
can redline in the points Defendant needs there. Plaintiff will agree to a reasonable protective order so long as it
does not delay the privacy mailing.

Under these specific circumstances, Plaintiff will agree to the opt-out via postcard or email, understanding this
should not be used as precedent in any future matters.

Plaintiff agrees to opt-out of 30 days for emails and postcards, not 40.

Plaintiff will pay for the mailing, and the parties agree to RG/2.

Plaintiff agrees that the scope of the classes will be determined by Monday’s motion.

Defendant must agree to be prepared to provide RG/2 with the mailing list within 1 week of the decision on
Monday’s motion.

Plaintiff agrees to the proposed fields, so long as Defendant agrees to provide a declaration from someone
knowledgeable under penalty of perjury stating that Defendant does not maintain employee email addresses in
any capacity in the normal course of business.

Plaintiff will agree to 4 weeks for Opposition if we have 4 weeks for Reply.

Defendant must agree to supplement ROG4/RFPD4 and RFPD2 by 6/28/19, or, if the Court grants the requested
extension, by 7/5/19.

Please advise asap if Defendant agrees to these terms. Thank you for your consideration.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------

                                                                         9
                                                                                                                 80
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 82 of 120 Page ID
                                            #:478
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Thursday, June 20, 2019 2:13 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Gregg,

We have considered Plaintiff’s Belaire-West proposal outlined below and cannot agree to it because it does not
adequately protect the privacy interests of the putative class members. In short, your proposed notice does not
adequately inform the putative class members as to the nature of the lawsuit, the information being requested by you,
and your proposal does not provide for an adequate opt-out process, including because you have proposed a short 25-
day opt-out period (with only 3 additional business days for the TPA to receive opt outs by mail) and only for opt outs by
use of a non-prepaid post-card.

However, because we agree that we do not want to engage in a protracted meet and confer process about the notice
and in the interest of compromise, Defendant will agree to stipulate to a request to the Court for a 45-day extension to
Plaintiff’s class certification filing if Plaintiff agrees to the following:

    •    The Belaire-West notice will be substantially similar to the attached version, subject to revision based on the
         Court’s upcoming ruling on the Motion for Judgment on the Pleadings.

    •    Putative class members will be permitted to opt out via a pre-paid post card or through email at an address
         provided by the TPA. Your prior concerns regarding email opt outs are not well taken; courts regularly permit
         email opts outs in connection with class action settlements and we have previously had courts approve email
         opt outs in connection with Belaire-West notices. See O'Connor v. Uber Techs., Inc., 2019 WL 1437101, at *12
         (N.D. Cal. Mar. 29, 2019) (“Class members can opt out of the settlement class by submitting a written request
         via email or mail to the Settlement Administrator.”); In re Sony PS3 "Other OS" Litig., 2017 WL 5598726, at *4
         (N.D. Cal. Nov. 21, 2017) (“Any Class Member who wishes to be excluded from the Class must email or mail a
         written request for exclusion to the Settlement Administrator at the email address or mailing address provided
         in the Class Notice[.]”); In re Uber FCRA Litig., 2017 WL 2806698, at *2 (N.D. Cal. June 29, 2017) (“Class members
         may submit claim forms, opt-out, or object by mail, email, or through the settlement website.”); Mirkarimi v.
         Nevada Prop. 1, LLC, 2015 WL 5022327, at *6 (S.D. Cal. Aug. 24, 2015) (“As set forth in the Settlement
         Agreement, any Class member who wishes to opt-out of the Class shall mail, email, or deliver to the Claims
         Administrator a written request to opt-out no later than sixty (60) days following the mailing of the Notice of
         Class Action Settlement.”); In re High-Tech Employee Antitrust Litig., 2014 WL 10520477, at *4 (N.D. Cal. May 16,
         2014) (“Class members could opt out of or object to the Settlements by mail or by email.”); Keirsey v. eBay, Inc.,
         2013 WL 5755047, at *6 (N.D. Cal. Oct. 23, 2013) (“The Court directs that any person or entity who is a member
         of the Class and who wishes to exclude himself, herself, itself, or themselves from the Class shall, by sending an
         email or mail a letter or postcard to the Settlement Administrator[.]”); Reed v. 1-800 Contacts, Inc., 2013 WL
         12073267, at *2 (S.D. Cal. Aug. 29, 2013) (“[A]ny class member who wishes to opt-out of the Class shall mail, fax,
         or email to the Claims Administrator a written request to opt-out[.]”).

    •    The opt-out period will be 30 days, as originally proposed by Plaintiff. Any email opt out must be received
         before the conclusion of the 30-day period. Any opt-out postcard must be received by the TPA within 40 days
         from the date of mailing in order to be a valid objection.
                                                             10
                                                                                                                       81
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 83 of 120 Page ID
                                           #:479
    •   Plaintiff bears the costs of the notice. Defendant does not object to Plaintiff’s use of RG2 Claims Administration
        as the TPA.

    •   The scope of the putative class to receive notice is subject to the outcome of the pending Motion for Judgment
        on the Pleadings.

    •   Defendant will provide all fields of information requested by plaintiff—name, address, telephone number, job
        titles and dates, locations and dates—but it cannot provide email addresses as its HRIS system does not capture
        these.

    •   Plaintiff will not be provided with the contact list by the TPA until the parties have entered into a stipulated
        confidential protective order. The contact list will be designated as “CONFIDENTIAL” and may not be used for
        any purpose outside of the litigation, nor can it be used for solicitation. The TPA will also have to sign an
        acknowledgement to be bound by the protective order before Defendant can provide the class list to it.

    •   Defendant will have at least 4 weeks from the filing of Plaintiff’s motion for class certification to file an
        Opposition.

Regarding the other discovery that we have discussed:

Interrogatory No. 4/RFP No. 4 – On our meet and confer call last week, Defendant agreed to produce information and
non-privileged documents sufficient to identify any state or federal lawsuits filed against it in California within the five
years preceding the filing of the January 10, 2019, complaint in this action that include any of the claims alleged in this
case (i.e., rest break violations, 203 violations, inaccurate wage statements). Defendant will produce this information as
soon as it’s available for production.

RFP No. 2 – Defendant has agreed to search for relevant emails from Plaintiff’s supervisors that pertain to Plaintiff and
the claims alleged in this case, and any documents kept in Defendant’s personnel file databases that were not already
produced as part of Plaintiff’s personnel file. On the call, we noted once again that RFP No. 2 is overbroad and invited
you to identify any other categories of documents for Defendant’s search; you did not and therefore our search will be
limited to the foregoing. If there are other, specific categories of documents that Plaintiff would like to meet and confer
about for a search, then please identify them.

Your emails below mischaracterize the parties’ meet and confer efforts and our positions in many material
respects. However, we do not think it is a good use of the parties time to go through point by point and the above
should suffice to address our positions.

Please do not hesitate to ask if you have questions regarding the Belaire-West proposal above. I am available to meet
and confer by phone.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio




                                                              11
                                                                                                                        82
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 84 of 120 Page ID
                                            #:480
From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 18, 2019 7:09 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1


6/18/19

Re: Cahilig v. Ikea – M&C re Privacy Notice

Sarah,

Thanks for your email. Our concern has been and remains that at present there is simply not time for any
protracted meet and confer, especially given what you have communicated thus far as Defendant’s position
regarding the requested privacy notice. Therefore, in addition to the class cert deadline extension we have
already discussed*, this is a final attempt to informally resolve this issue, which we believe includes many
concessions we would not otherwise make if the case was not in its current posture.

* During our 6/12/19 call, I proposed and you all but rejected a 3 month extension, and you also suggested
Defendant would readily agree to 3 weeks. For now, I propose an approximate 30 day extension, to 9/16/19,
without prejudice to requesting more time if the situation requires it. Please advise asap if this is agreeable, and
I will send you a Stip/Order regarding that deadline specifically.

To informally resolve SROG1 nos. 2-3, we propose the following compromise (without prejudice to the option
to later request more info if needed): Plaintiff will agree to a privacy notice that goes to only a randomly
selected 20% of the putative class. Further, Plaintiff will agree to wait until Defendant’s 6/24/19 motion to
determine whether the case is a 1 or 4 year statute. Finally, Plaintiff will agree to only send to 20% of the group
of whichever statute (1 or 4 year) applies. In addition, Plaintiff will also agree to pay the entire cost of the
mailing. The other mailing terms we have proposed will also apply.

I attach a proposed Stip for your review, and also re-attach the proposed privacy notice.

I’m out of the office on Friday so please advise by 3pm on Thursday (6/20/19) if this offer is acceptable.
Otherwise, we see no choice but to move to compel, and concurrently apply ex parte for an extension of our
class cert filing deadline.

Thank you for your consideration.

Best, GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421

                                                                        12
                                                                                                                83
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 85 of 120 Page ID
                                            #:481
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 18, 2019 2:31 PM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Gregg,

We’re working on a response to your email below but due to a hearing and other previously scheduled client
commitments I will not be able to respond by your 4pm deadline. Please be assured that we’ll be responding in due
course.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, June 17, 2019 2:52 PM
To: Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; Gregg Lander <lander@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: Cahilig v. Ikea - M&C re ROG1/RFPD1
Importance: High

6/17/19

Re: Cahilig v. Ikea – M&C re ROG1/RFPD1

Counsel,

Thank you for meeting and conferring with Plaintiff by telephone on 6/12/19. This attempts to memorialize the
agreement we made regarding Interrogatory no. 4 and RFPD no. 4 – please immediately advise if there is
anything incorrect here. Defendant has agreed to provide information/documents regarding all state and federal
actions within the five years preceding the filing of the January 10, 2019 complaint in this action, that include
any of the claims in this case. Defendant also agreed to further inspect and inquire regarding documents
potentially responsive to RFPD no. 2, including but not limited to emails regarding Plaintiff from supervisory
personnel, and any documents kept in Defendant’s personnel file respositories or the like.
                                                          13
                                                                                                                    84
      Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 86 of 120 Page ID
                                         #:482
This is also Plaintiff’s further attempt to meet and confer in good faith under Local Rule 7-3, regarding
Plaintiff’s contemplated Motion to Compel further responses to Plaintiff’s Interrogatories nos. 2 and 3, about
which the parties appear to be at an impasse. As explained in my 6/4/19 correspondence, and again in our
6/12/19 phone conversation, Defendant’s refusal to produce class member contact information until after the
ruling on Defendant’s Motion for Judgment on the Pleadings is unreasonable and unnecessary. Plaintiff’s
Motion for Class Certification is due on August 12, 2019. Consequently, the privacy notice must be sent as soon
as possible to allow Plaintiff time to gather certification evidence. If Defendant will not stipulate to continue the
class certification deadlines, then Plaintiff has no choice but to seek the Court’s assistance in compelling the
production of this crucial evidence.

In addition, during our 6/12/19 conference, you represented that Defendant will not agree to the standard opt-
out privacy notice that is routinely and consistently approved in state and federal courts. You also represented
that Defendant will not agree to a privacy notice that does not include an email response option. Again,
Defendant’s position is unreasonable.

The Belaire-West privacy notice procedure is purposefully designed to require effort on the part of any putative
class member who wishes to opt out of participating in discovery. See Puerto v. Superior Court 158
Cal.App.4th 1242, 1256 (2008) (declining to “unnecessarily hamstring” the class representatives “in their
conduct of legitimate discovery by making their statutory entitlement to percipient witness discovery entirely
dependent on the unreviewable decision of third parties whether they are interested in participating”); Aldapa v.
Fowler Packing Company Inc., 310 F.R.D. 583, 588 (E.D. Cal. 2015) (declining opt-in privacy notice because
“common sense suggests that ‘opt-in’ responses will be artificially low due to recipients having little desire to
put forth the effort to respond”). Specifically, a process that allows the path of least resistance to thwart a class
representative’s discovery rights is prohibited. Puerto, 158 Cal.App.4th at 1257 (criticizing process whereby the
“easiest course … is interpreted as denial of consent” for disclosure of contact information).

Moreover, case law makes clear that a putative class member’s opt-out must be registered by “written
objection.” E.g., Pioneer Electronics (USA), Inc. v. Superior Court, 40 Cal.4th 360, 374–375 (2007) (requiring
a “written objection” to disclosure); Salgado v. O'Lakes, No. 1:13-CV-0798-LJO-SMS, 2014 WL 7272784, at
*4 (E.D. Cal., Dec. 18, 2014) (same). This requirement reduces inaccuracies and prevents fraudulent opt-outs.
Written objections obviate the need to authenticate electronic signatures under Civil Code section 1633.9. See
Ruiz v. Moss Bros. Auto Group, Inc., 232 Cal.App.4th 836, 843 (2014).

In short, relevant authority provides for an opt-out notice, and there is no authority allowing for electronic
option. Accordingly, we are confident that the Court will agree that any new procedure that places unnecessary
barriers in Plaintiff’s path and/or allows for inauthentic objections is not warranted.

Accordingly, please advise by 4:00 p.m. on Tuesday, June 18, 2019, if Defendant will either 1) agree to a
continuance of the class certification deadline, or 2) agree to immediately send a privacy notice for all putative
class members using the following procedures:

Defendant will, by the close of business on June 24, 2019, provide a list in Excel or comparable electronic
format of the name, last known residence address, last known residence telephone number and last known email
address (if Defendant retains them, and if not, please provide a declaration to that effect), all job titles held, by
date, and the facility at which each worked, by date of all putative class members (all Defendant’s hourly-paid
California employees since January 5, 2015. The TPA will run the addresses through a National Change of
Address search. The TPA will format the Notice and will circulate it and the opt-out postcard to the parties for
approval. The TPA will then mail the Notice and postcard in an envelope to all class members. Any
undeliverable notices will be skip-traced and if possible, remailed. At the end of a 25-day period (+ 5 additional
business days to receive any opt-outs that were mailed at the end of the opt-out period), the TPA will provide to
                                                         14
                                                                                                                85
       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 87 of 120 Page ID
                                                        #:483
Plaintiff’s counsel the list of and contact information for those class members who did not object to disclosure.
If there are any concerns regarding any particular opt-out, the TPA will so advise the parties of the situation and
the parties will work together in good faith to resolve any issues. We propose RG2 Claims Administration,
LLC, as the TPA, and Plaintiff will split the cost of the mailing 50/50 with Defendant.

If Defendant will not agree to either of these options, Plaintiff will have no choice but to move to compel.

We look forward to hearing back from you as requested, and appreciate your time and consideration.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.




                                                                                   15
                                                                                                                                                                       86
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 88 of 120 Page ID
                                   #:484




                 EXHIBIT G

                                                                                87
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 89 of 120 Page ID
                                            #:485

Zenewicz, Sarah

From:                             Gregg Lander <lander@kbarnes.com>
Sent:                             Monday, July 29, 2019 5:28 PM
To:                               Zenewicz, Sarah; Farmer, Douglas J.; Kramer, Sean M.
Cc:                               Kevin Barnes; RKatri@socallaborlawyers.com; Gregg Lander
Subject:                          RE: Cahilig v. Ikea - Privacy Notice


Sarah,

We will oppose the ex parte. Please ensure that you follow all local rules.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Monday, July 29, 2019 5:05 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg,

I attempted to call your office but was told by the receptionist that you did not pick up your line. I then asked for your
voicemail and was left on hold for over five minutes before dropping the call. Since I was unable to give you oral notice,
please be advised that this is our notice pursuant to Local Rule 7-19.1 of an ex parte application to be filed
tomorrow. Defendant will request that the Court strike the improperly filed Stipulation and vacate the Court’s order
issued thereon. We will also seek leave to file a motion for monetary sanctions in the amount of our attorneys’ fees and
costs in connection with the ex parte motion.

Your proposal below is not a resolution; it simply proposes to maintain the status quo and fulfill the same demand from
last week that you made before we discovered that you filed a version of the Stipulation that we had rejected. The issue
here is not just our active discovery dispute regarding contact information and IKEA’s obligations under the Stipulation,
it is that you filed an unapproved version of a Stipulation with my signature in Court and you have steadfastly refused to
                                                            1
                                                                                                                     88
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 90 of 120 Page ID
                                            #:486
correct this with the Court, claiming repeatedly below that I had somehow approved it and that this was also somehow
my error. In short, we decline your invitation to leave the Stipulation in the record because it was filed without
Defendant’s approval.

Regards,

Sarah

Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, July 29, 2019 9:23 AM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

Upon reflection, I do not want to leave you feeling like I am not interested in resolving your below concerns.
Regardless of what led us to this point, the underlying concern is simply whether Ikea has provided any putative
class member email addresses that it keeps in the ordinary course of business. My understanding is that you are
in the process of providing a verified supplemental discovery response that states, under penalty of perjury, that
Ikea does not keep putative class member email addresses in the ordinary course of business. If/when you
provide that, all concerns on our part regarding putative class member email addresses, and will supercede any
issues regarding the stip, as I will consider the verification the controlling document.

I hope that this olive leaf, along with time, will heal all current wounds, and we can move forward with more
pressing concerns.

Please confirm this is an acceptable resolution. Thank you for your consideration.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in

                                                           2
                                                                                                                   89
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 91 of 120 Page ID
                                            #:487
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Gregg Lander <lander@kbarnes.com>
Sent: Friday, July 26, 2019 5:37 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>;
Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

Your email below twists this situation (and my attempts to address your concerns) into an unfounded accusation
that is, as stated, both preposterous and in bad faith. None of what you state below happened the way you stated,
and I am done with trying to correct your egregiously inaccurate and biased statements.

We are also not going to respond to any more correspondence where you unnecessarily and improperly threaten
sanctions.

The fact remains that we filed a Stip, which you approved, and had plenty of opportunity to double-check if you
think you did not. When you finally realized your error, rather than approach the situation with humility and
consideration, you immediately attempted to bully me into fixing your mistake for you. I decline. Proceed as
you must.

GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Friday, July 26, 2019 5:19 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg,


                                                           3
                                                                                                                   90
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 92 of 120 Page ID
                                            #:488
Our correspondence was clear and you even sent an email stating that you had accepted my changes before filing. Your
correspondence below raises very serious concerns about your adequacy to act as class counsel. Indeed, you admit that
your filing of the version of the stipulation that I had expressly rejected was intentional and an not inadvertent, and
there is no circumstance under which this is acceptable conduct.

Please see the attached stipulation to correct the previously filed stipulation. If you cannot agree to the attached
stipulation by noon on Monday, then we will ask the Court to strike the stipulation on the grounds that you filed it in
violation of Local Rule 5.4.3(a)(2)(i) and refused to agree to correct it. We will also seek sanctions.

Regards,

Sarah

Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Friday, July 26, 2019 4:14 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

Thanks for your email. I disagree and believe the Stipulation reflected the agreement of the parties. I also
believe the Stipulation reflects what Plaintiff advised we would agree to, and I believed that Defendant agreed
to it, and not the language you are now stating you agreed to. At this juncture I am not inclined to now change
our position, but we will review any proposed filing in good faith. Or we can try to come to some good faith
agreement in the interim.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

                                                             4
                                                                                                                      91
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 93 of 120 Page ID
                                            #:489
From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Friday, July 26, 2019 3:58 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg,

In the simplest terms, the stipulation that is on file with the Court is not what I approved to be filed. I approved a
stipulation that stated “to the extent any personal email addresses are maintained with IKEA’s personnel records in the
usual course of business.” As stated clearly in my cover email, this change was the condition on which we were
approving the stipulation. I could not have been more clear. Plaintiff ignored these changes and filed her prior version
of the stipulation that states “to the extent any personal email addresses are maintained by IKEA in the usual course of
business.” Your ongoing denial of your filing of a version of the stipulation that we did not approve is concerning and
raises serious questions about your adequacy to act as class counsel.

I noticed today as I was referring back to the stipulation to respond to your emails below. I had no reason to believe
that you would file a version of the stipulation that I did not approve. My changes are clearly stated below and in the
attached emails, and you omitted material edits in the final, filed version. Our delay in noticing your mistake does not
change that you filed a document without our approval or that is was your mistake to correct.

Please propose a joint filing that will correct your erroneous filing of the wrong version of the stipulation.

Thanks,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Friday, July 26, 2019 3:46 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

Thanks for your email. This responds.

In your 7/3/19, 10:43am email, you attached a proposed revised Stipulation. I did not understand your position
to be anything other than that your version of the revised stipulation was acceptable to Defendant.

As such, on 7/11/19, I responded: “Re: Stip re: privacy notice, I have accepted your proposed changes, added
our e-signatures, and this Stip/Order (along with the Notice as Exh. 1) will also be filed/served on Monday.”


                                                              5
                                                                                                                      92
       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 94 of 120 Page ID
                                                       #:490
And that is exactly what I did. If you take your (attached) revised Stip, accept all changes, you will find that the
resulting version is the version we submitted in good faith to the Court as our understanding of the stipulation of
the parties.

That was a Thursday, and the Stip was not filed until the next Monday, 7/15/19. In that time you did not bring
any issue to my attention, and as such, I believed then, as I still believe now, that Plaintiff submitted the agreed-
upon version of the privacy notice Stip.

On 7/17/19, the Court signed the Stip, and you received a copy. Yet you raised no issues.

On 7/19/19, the Stip was sent to the TPA, and you received a copy. You raised no issues.

On 7/22/19 and 7/23/19, your office was involved in the privacy notice and Stip. You raised no issues.

To come now, two weeks after you received the agreed-upon Stip, and suggest that I have somehow committed
sanctionable acts, is neither accurate nor professional, and I would thank you to stop threatening the same with
no basis therefore. For you to suggest that you now know what I “should have known” then is also
preposterous.

You still have not suggested how you propose to “resolve this with the Court”, but I anticipate that regardless of
whatever I propose, you’re going to do what you’re going to do, so I am all ears.

Best,
GL


------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Friday, July 26, 2019 3:20 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg,


                                                           6
                                                                                                                   93
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 95 of 120 Page ID
                                            #:491
The attachment to your email is not what I sent to you on July 3, 2019. It’s plaintiff’s version of the stipulation. I went
back to the email that I sent on July 3, 2019, and confirmed (and re-confirmed) that I sent the attached edited version,
which includes the following changes:




Attempting to pass Plaintiff’s version of the stipulation off as what I approved is not even credible. My cover email
explains at length that we will not agree to plaintiff’s version of the stipulation and states that we had edited it, so even
if you had somehow received that version of the stipulation, you should have known it was not our version of the
stipulation (and should have recognized your own work product).

If you will not resolve this with the Court immediately, we will have no choice but to seek sanctions.

Regards,

Sarah

Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Friday, July 26, 2019 2:55 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy NoticeKramer, Sean M. <sean.kramer@ogletreedeakins.com>

Sarah,

Thanks for your email, though I don’t understand it.

I assume you’re referring to paragraph 3 of the Stip. The (attached) word document, which came from you on
7/3/19 at 10:43am and includes your proposed changes, revised to state, re: email addresses: “, and personal
email addresses, to the extent any personal email addresses are maintained with IKEA’s personnel records in
the usual course of business”.

Similarly, the (attached) filed stip you sent, at paragraph 3, states, re: email addresses: “date, and personal email
addresses, to the extent any personal email addresses are maintained by IKEA in the usual course of business.”

As such, I’m not sure what is the issue, nor of the basis for your sanctions threat, which seems quite hostile
under these circumstances.

Best,

                                                              7
                                                                                                                         94
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 96 of 120 Page ID
                                            #:492
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Friday, July 26, 2019 2:38 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - Privacy NoticeKramer, Sean M. <sean.kramer@ogletreedeakins.com>
Importance: High

Gregg,

The stipulation that Plaintiff filed regarding the Belaire-West notice is not the stipulation that you my permission to file
with my signature. The stipulation that you filed with the Court is the version that we specifically rejected and includes
Plaintiff’s language regarding email addresses to which we expressly stated we would not agree to. Plaintiff must
resolve this with the Court immediately or we will seek sanctions.

Regards,

Sarah

Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 23, 2019 4:35 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

The verified supplemental response re: email addresses is acceptable. Will that be served on or before Friday?
                                                              8
                                                                                                                         95
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 97 of 120 Page ID
                                           #:493
I have not had an opportunity to review your 7/19/19 meet and confer letter, nor do I believe that the local rules
require the timing of the response you have demanded. However, I recall when responding to the discovery that
the requests were so broadly tailored that virtually any document would be responsive. As such, out of an
abundance of caution, we responded that we would provide all documents we believe could be responsive, and
did so. The documents were produced are the sum total of documents that Plaintiff has to produce, and we do
not need to provide any further response stating what we have already stated. If that does not resolve all issues
from your 7/19/19 letter, please so advise.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, July 23, 2019 4:14 PM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice

Hi Gregg,

We have never agreed to provide a declaration and have maintained that position throughout all correspondence. You
have persistently misstated our positions in meet and confer correspondence. We have repeatedly stated that our
client does not maintain email addresses in its HRIS system. At this point, your conduct and threats of sanctions are
nothing short of harassing and constitute a misuse of the discovery process. Nonetheless, we will serve a supplemental
response to prior written that affirms what we have already told you over and over again.

Please provide the same for Plaintiff by the same deadline that you have unilaterally set—specifically, a declaration or
verified supplemental response affirming that Plaintiff does not have any of the documents that Defendants requested
under RFP Nos. 2-15 that Plaintiff stated under oath that she produced but did not actually produce. If Plaintiff cannot
verify that she does not have responsive documents to RFP Nos. 2-15 then she must produce the responsive documents
immediately.

Thanks,

Sarah

                                                           9
                                                                                                                    96
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 98 of 120 Page ID
                                            #:494
Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 23, 2019 3:53 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice
Importance: High

Sarah,

Whether or not such authority is beside the point, because this comes from our discussions from the very
beginning regarding the privacy notice. If you’ll go back and look at each and every meet and confer, it
mentions the need for such a declaration. If you cannot agree to provide said declaration by this Friday at 2pm,
then we’ll move ex parte to require Defendant to do so, and we’ll seek all sanctions available to us for your
abuse of the discovery process and for reneging on the agreement that if Defendant does not produce email
addresses, it will provide a declaration under penalty of perjury stating that it does not collect or maintain any
employee email addresses in the usual course of business.

Your reluctance to meet the terms of an express agreement is not well taken, and we expect better from an
officer of the court.

GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, July 23, 2019 3:11 PM
To: Gregg Lander <lander@kbarnes.com>; Baldwin, Melissa E <MBaldwin@rg2claims.com>; Kramer, Sean M.
<sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Michele Lozano <Lozano@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

                                                          10
                                                                                                                   97
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 99 of 120 Page ID
                                           #:495
Hi Gregg,

Please provide the authority that you are relying upon to contend that IKEA must provide such a declaration.

Thanks,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 23, 2019 3:06 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano
<Lozano@kbarnes.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice
Importance: High

Thanks Melissa. Per the terms of the attached Stip, please immediately run through NCOA, and advise when
mailing will occur.

Sarah, we need the declaration from Ikea stating that Ikea does not maintain putative class member email
addresses in the usual course of business. When will that be provided?

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Sent: Tuesday, July 23, 2019 2:53 PM
To: Gregg Lander <lander@kbarnes.com>; Kramer, Sean M. <sean.kramer@ogletree.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano
                                                           11
                                                                                                                   98
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 100 of 120 Page ID
                                            #:496
<Lozano@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg –

The data was received late yesterday, and retrieved today by me. There are 1,199 unique employees included. The data
consists of Location, Name, Job, Start Date, End Date, Status as of 06/07/2019, mailing address and phone number.

We will prepare for the mailing and advise.

Thanks!

From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 23, 2019 5:44 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>; Kramer, Sean M. <sean.kramer@ogletree.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano
<Lozano@kbarnes.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice
Importance: High

Melissa,

Has Ikea delivered the mailing data?

If not, Ikea counsel, please advise when delivery will be completed.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Sent: Monday, July 22, 2019 3:27 PM
To: Kramer, Sean M. <sean.kramer@ogletree.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano

                                                          12
                                                                                                                   99
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 101 of 120 Page ID
                                            #:497
<Lozano@kbarnes.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sorry for the delay. Please see attached. Thanks!

From: Kramer, Sean M. <sean.kramer@ogletree.com>
Sent: Monday, July 22, 2019 1:09 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Michele Lozano
<Lozano@kbarnes.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Hi Melissa,

Can you please confirm that you have signed Exhibit A to the Protective Order, which is Exhibit A to the attached PDF,
and provide us with a signed copy? We need this to be signed so that we can provide you with the data today.

Thanks,
Sean


Sean M. Kramer | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-369-3548 | Fax: 415-442-4870
sean.kramer@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Friday, July 19, 2019 6:23 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M.
<sean.kramer@ogletreedeakins.com>; Gregg Lander <lander@kbarnes.com>; Michele Lozano <Lozano@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Melissa,

The Court has approved the mailing, per attached Order. Per the Stip, also attached, Defendant will provide you
will the agreed-upon data by this Monday, 7/22/19. Please ensure that you have executed Exhibit A to the
Stipulated Protective Order, also attached for your convenience.

When you receive the data, please confirm how many records were received, and what categories of
information were included.

Per the terms of the Stip, the mailing can go out immediately after you receive the data and run it through
NCOA, so please advise how soon next week the mailing is going out, the opt-out deadline and the disclosure
date. Time is of the essence in this case.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
                                                                        13
                                                                                                                   100
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 102 of 120 Page ID
                                            #:498
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Gregg Lander
Sent: Thursday, July 11, 2019 4:57 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Zenewicz, Sarah
<sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M.
<sean.kramer@ogletreedeakins.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Melissa,

These are approved by Plaintiff.

On Monday, the parties are submitting the attached Stip/Order and proposed notice to the Court, and we will
provide the Court-executed Order as soon as it is available.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Sent: Thursday, July 11, 2019 3:10 PM
To: Gregg Lander <lander@kbarnes.com>; Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
                                                          14
                                                                                                                 101
      Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 103 of 120 Page ID
                                          #:499
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice

Gregg –

Attached is the formatted Notice and postcard for review.

I have not yet received the signed stipulation, so I am not sure when I am supposed to receive the data.

Thanks!
Melissa

From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, July 2, 2019 9:48 PM
To: Baldwin, Melissa E <MBaldwin@rg2claims.com>; Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas
J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Melissa,

Status?

Thanks, GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Baldwin, Melissa E <MBaldwin@rg2claims.com>
Sent: Tuesday, June 25, 2019 3:27 PM
To: Gregg Lander <lander@kbarnes.com>; Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - Privacy Notice

Thanks, Gregg. We will format and circulate for review shortly.



                                                            15
                                                                                                                 102
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 104 of 120 Page ID
                                            #:500
From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 25, 2019 1:53 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>;
Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Baldwin, Melissa E
<MBaldwin@rg2claims.com>; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - Privacy Notice

Sarah,

Agreed – I assumed you would want to specify any additional terms for our review. We would appreciate you
getting back to us today on both Stips because we need to get the TPA involved asap so the mailing is
expedited.

To that end, I am copying Melissa Baldwin from RG/2 so she is aware of this new project, and attaching the
Notice and the Stip in its current form, so she can format and circulate the notice for the parties’ review.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 25, 2019 10:38 AM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Cindy Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Hi Gregg,

The stipulation that you sent for the Belaire West is the same as the one you sent before and does not reflect the parties
discussions below and therefore needs to be revised. I will circulate a revised version as soon as I can as well as
comments to your stipulation and order for the class certification deadlines.

Thanks,

Sarah

                                                            16
                                                                                                                    103
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 105 of 120 Page ID
                                            #:501

Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, June 24, 2019 5:36 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1
Importance: High

Counsel,

Attached is a draft of the proposed Stip discussed below. Please advise regarding this issues ASAP.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Gregg Lander
Sent: Thursday, June 20, 2019 8:22 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>;
Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>; Cindy
Rivas <rivas@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

6/20/19

Re: Cahilig v. Ikea

Dear Sarah,

                                                          17
                                                                                                                 104
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 106 of 120 Page ID
                                            #:502
Thanks for your email. This is a lot to digest, but I will do my best to respond to all relevant points.

Plaintiff agrees to a cert filing d/l extension of 45 days, without prejudice to Plaintiff requesting more time if
necessary. That would make the cert filing d/l 9/26/19. Cindy of my office will draft a Stip/Order and I will
send it to you Monday for your review.

Plaintiff agrees to Defendant’s proposed privacy notice, with the additional minor revisions as redlined in the
attached. Please confirm these are acceptable. As soon as this is finalized, I will send to RG/2 to begin the
formatting process, and I will copy counsel for all parties on that email. I also re-attach the proposed Stip so you
can redline in the points Defendant needs there. Plaintiff will agree to a reasonable protective order so long as it
does not delay the privacy mailing.

Under these specific circumstances, Plaintiff will agree to the opt-out via postcard or email, understanding this
should not be used as precedent in any future matters.

Plaintiff agrees to opt-out of 30 days for emails and postcards, not 40.

Plaintiff will pay for the mailing, and the parties agree to RG/2.

Plaintiff agrees that the scope of the classes will be determined by Monday’s motion.

Defendant must agree to be prepared to provide RG/2 with the mailing list within 1 week of the decision on
Monday’s motion.

Plaintiff agrees to the proposed fields, so long as Defendant agrees to provide a declaration from someone
knowledgeable under penalty of perjury stating that Defendant does not maintain employee email addresses in
any capacity in the normal course of business.

Plaintiff will agree to 4 weeks for Opposition if we have 4 weeks for Reply.

Defendant must agree to supplement ROG4/RFPD4 and RFPD2 by 6/28/19, or, if the Court grants the requested
extension, by 7/5/19.

Please advise asap if Defendant agrees to these terms. Thank you for your consideration.

Best,
GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------

                                                                        18
                                                                                                                105
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 107 of 120 Page ID
                                            #:503
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Thursday, June 20, 2019 2:13 PM
To: Gregg Lander <lander@kbarnes.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Gregg,

We have considered Plaintiff’s Belaire-West proposal outlined below and cannot agree to it because it does not
adequately protect the privacy interests of the putative class members. In short, your proposed notice does not
adequately inform the putative class members as to the nature of the lawsuit, the information being requested by you,
and your proposal does not provide for an adequate opt-out process, including because you have proposed a short 25-
day opt-out period (with only 3 additional business days for the TPA to receive opt outs by mail) and only for opt outs by
use of a non-prepaid post-card.

However, because we agree that we do not want to engage in a protracted meet and confer process about the notice
and in the interest of compromise, Defendant will agree to stipulate to a request to the Court for a 45-day extension to
Plaintiff’s class certification filing if Plaintiff agrees to the following:

    •    The Belaire-West notice will be substantially similar to the attached version, subject to revision based on the
         Court’s upcoming ruling on the Motion for Judgment on the Pleadings.

    •    Putative class members will be permitted to opt out via a pre-paid post card or through email at an address
         provided by the TPA. Your prior concerns regarding email opt outs are not well taken; courts regularly permit
         email opts outs in connection with class action settlements and we have previously had courts approve email
         opt outs in connection with Belaire-West notices. See O'Connor v. Uber Techs., Inc., 2019 WL 1437101, at *12
         (N.D. Cal. Mar. 29, 2019) (“Class members can opt out of the settlement class by submitting a written request
         via email or mail to the Settlement Administrator.”); In re Sony PS3 "Other OS" Litig., 2017 WL 5598726, at *4
         (N.D. Cal. Nov. 21, 2017) (“Any Class Member who wishes to be excluded from the Class must email or mail a
         written request for exclusion to the Settlement Administrator at the email address or mailing address provided
         in the Class Notice[.]”); In re Uber FCRA Litig., 2017 WL 2806698, at *2 (N.D. Cal. June 29, 2017) (“Class members
         may submit claim forms, opt-out, or object by mail, email, or through the settlement website.”); Mirkarimi v.
         Nevada Prop. 1, LLC, 2015 WL 5022327, at *6 (S.D. Cal. Aug. 24, 2015) (“As set forth in the Settlement
         Agreement, any Class member who wishes to opt-out of the Class shall mail, email, or deliver to the Claims
         Administrator a written request to opt-out no later than sixty (60) days following the mailing of the Notice of
         Class Action Settlement.”); In re High-Tech Employee Antitrust Litig., 2014 WL 10520477, at *4 (N.D. Cal. May 16,
         2014) (“Class members could opt out of or object to the Settlements by mail or by email.”); Keirsey v. eBay, Inc.,
         2013 WL 5755047, at *6 (N.D. Cal. Oct. 23, 2013) (“The Court directs that any person or entity who is a member
         of the Class and who wishes to exclude himself, herself, itself, or themselves from the Class shall, by sending an
         email or mail a letter or postcard to the Settlement Administrator[.]”); Reed v. 1-800 Contacts, Inc., 2013 WL
         12073267, at *2 (S.D. Cal. Aug. 29, 2013) (“[A]ny class member who wishes to opt-out of the Class shall mail, fax,
         or email to the Claims Administrator a written request to opt-out[.]”).

    •    The opt-out period will be 30 days, as originally proposed by Plaintiff. Any email opt out must be received
         before the conclusion of the 30-day period. Any opt-out postcard must be received by the TPA within 40 days
         from the date of mailing in order to be a valid objection.
                                                             19
                                                                                                                      106
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 108 of 120 Page ID
                                            #:504
    •    Plaintiff bears the costs of the notice. Defendant does not object to Plaintiff’s use of RG2 Claims Administration
         as the TPA.

    •    The scope of the putative class to receive notice is subject to the outcome of the pending Motion for Judgment
         on the Pleadings.

    •    Defendant will provide all fields of information requested by plaintiff—name, address, telephone number, job
         titles and dates, locations and dates—but it cannot provide email addresses as its HRIS system does not capture
         these.

    •    Plaintiff will not be provided with the contact list by the TPA until the parties have entered into a stipulated
         confidential protective order. The contact list will be designated as “CONFIDENTIAL” and may not be used for
         any purpose outside of the litigation, nor can it be used for solicitation. The TPA will also have to sign an
         acknowledgement to be bound by the protective order before Defendant can provide the class list to it.

    •    Defendant will have at least 4 weeks from the filing of Plaintiff’s motion for class certification to file an
         Opposition.

Regarding the other discovery that we have discussed:

Interrogatory No. 4/RFP No. 4 – On our meet and confer call last week, Defendant agreed to produce information and
non-privileged documents sufficient to identify any state or federal lawsuits filed against it in California within the five
years preceding the filing of the January 10, 2019, complaint in this action that include any of the claims alleged in this
case (i.e., rest break violations, 203 violations, inaccurate wage statements). Defendant will produce this information as
soon as it’s available for production.

RFP No. 2 – Defendant has agreed to search for relevant emails from Plaintiff’s supervisors that pertain to Plaintiff and
the claims alleged in this case, and any documents kept in Defendant’s personnel file databases that were not already
produced as part of Plaintiff’s personnel file. On the call, we noted once again that RFP No. 2 is overbroad and invited
you to identify any other categories of documents for Defendant’s search; you did not and therefore our search will be
limited to the foregoing. If there are other, specific categories of documents that Plaintiff would like to meet and confer
about for a search, then please identify them.

Your emails below mischaracterize the parties’ meet and confer efforts and our positions in many material
respects. However, we do not think it is a good use of the parties time to go through point by point and the above
should suffice to address our positions.

Please do not hesitate to ask if you have questions regarding the Belaire-West proposal above. I am available to meet
and confer by phone.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio




                                                               20
                                                                                                                         107
       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 109 of 120 Page ID
                                           #:505
From: Gregg Lander <lander@kbarnes.com>
Sent: Tuesday, June 18, 2019 7:09 PM
To: Zenewicz, Sarah <sarah.zenewicz@ogletreedeakins.com>; Farmer, Douglas J.
<Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com; Gregg Lander <lander@kbarnes.com>
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1


6/18/19

Re: Cahilig v. Ikea – M&C re Privacy Notice

Sarah,

Thanks for your email. Our concern has been and remains that at present there is simply not time for any
protracted meet and confer, especially given what you have communicated thus far as Defendant’s position
regarding the requested privacy notice. Therefore, in addition to the class cert deadline extension we have
already discussed*, this is a final attempt to informally resolve this issue, which we believe includes many
concessions we would not otherwise make if the case was not in its current posture.

* During our 6/12/19 call, I proposed and you all but rejected a 3 month extension, and you also suggested
Defendant would readily agree to 3 weeks. For now, I propose an approximate 30 day extension, to 9/16/19,
without prejudice to requesting more time if the situation requires it. Please advise asap if this is agreeable, and
I will send you a Stip/Order regarding that deadline specifically.

To informally resolve SROG1 nos. 2-3, we propose the following compromise (without prejudice to the option
to later request more info if needed): Plaintiff will agree to a privacy notice that goes to only a randomly
selected 20% of the putative class. Further, Plaintiff will agree to wait until Defendant’s 6/24/19 motion to
determine whether the case is a 1 or 4 year statute. Finally, Plaintiff will agree to only send to 20% of the group
of whichever statute (1 or 4 year) applies. In addition, Plaintiff will also agree to pay the entire cost of the
mailing. The other mailing terms we have proposed will also apply.

I attach a proposed Stip for your review, and also re-attach the proposed privacy notice.

I’m out of the office on Friday so please advise by 3pm on Thursday (6/20/19) if this offer is acceptable.
Otherwise, we see no choice but to move to compel, and concurrently apply ex parte for an extension of our
class cert filing deadline.

Thank you for your consideration.

Best, GL

------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421

                                                                        21
                                                                                                               108
        Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 110 of 120 Page ID
                                            #:506
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.

From: Zenewicz, Sarah <sarah.zenewicz@ogletree.com>
Sent: Tuesday, June 18, 2019 2:31 PM
To: Gregg Lander <lander@kbarnes.com>; Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Kramer, Sean
M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: RE: Cahilig v. Ikea - M&C re ROG1/RFPD1

Gregg,

We’re working on a response to your email below but due to a hearing and other previously scheduled client
commitments I will not be able to respond by your 4pm deadline. Please be assured that we’ll be responding in due
course.

Regards,

Sarah


Sarah Zenewicz | Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Steuart Tower, One Market Plaza, Suite 1300 | San Francisco, CA 94105 | Telephone: 415-536-3411 | Fax: 415-442-4870
sarah.zenewicz@ogletree.com | www.ogletree.com | Bio



From: Gregg Lander <lander@kbarnes.com>
Sent: Monday, June 17, 2019 2:52 PM
To: Farmer, Douglas J. <Douglas.Farmer@ogletreedeakins.com>; Zenewicz, Sarah
<sarah.zenewicz@ogletreedeakins.com>; Kramer, Sean M. <sean.kramer@ogletreedeakins.com>
Cc: Kevin Barnes <barnes@kbarnes.com>; Gregg Lander <lander@kbarnes.com>; RKatri@socallaborlawyers.com
Subject: Cahilig v. Ikea - M&C re ROG1/RFPD1
Importance: High

6/17/19

Re: Cahilig v. Ikea – M&C re ROG1/RFPD1

Counsel,

Thank you for meeting and conferring with Plaintiff by telephone on 6/12/19. This attempts to memorialize the
agreement we made regarding Interrogatory no. 4 and RFPD no. 4 – please immediately advise if there is
anything incorrect here. Defendant has agreed to provide information/documents regarding all state and federal
actions within the five years preceding the filing of the January 10, 2019 complaint in this action, that include
any of the claims in this case. Defendant also agreed to further inspect and inquire regarding documents
potentially responsive to RFPD no. 2, including but not limited to emails regarding Plaintiff from supervisory
personnel, and any documents kept in Defendant’s personnel file respositories or the like.
                                                          22
                                                                                                                 109
      Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 111 of 120 Page ID
                                          #:507
This is also Plaintiff’s further attempt to meet and confer in good faith under Local Rule 7-3, regarding
Plaintiff’s contemplated Motion to Compel further responses to Plaintiff’s Interrogatories nos. 2 and 3, about
which the parties appear to be at an impasse. As explained in my 6/4/19 correspondence, and again in our
6/12/19 phone conversation, Defendant’s refusal to produce class member contact information until after the
ruling on Defendant’s Motion for Judgment on the Pleadings is unreasonable and unnecessary. Plaintiff’s
Motion for Class Certification is due on August 12, 2019. Consequently, the privacy notice must be sent as soon
as possible to allow Plaintiff time to gather certification evidence. If Defendant will not stipulate to continue the
class certification deadlines, then Plaintiff has no choice but to seek the Court’s assistance in compelling the
production of this crucial evidence.

In addition, during our 6/12/19 conference, you represented that Defendant will not agree to the standard opt-
out privacy notice that is routinely and consistently approved in state and federal courts. You also represented
that Defendant will not agree to a privacy notice that does not include an email response option. Again,
Defendant’s position is unreasonable.

The Belaire-West privacy notice procedure is purposefully designed to require effort on the part of any putative
class member who wishes to opt out of participating in discovery. See Puerto v. Superior Court 158
Cal.App.4th 1242, 1256 (2008) (declining to “unnecessarily hamstring” the class representatives “in their
conduct of legitimate discovery by making their statutory entitlement to percipient witness discovery entirely
dependent on the unreviewable decision of third parties whether they are interested in participating”); Aldapa v.
Fowler Packing Company Inc., 310 F.R.D. 583, 588 (E.D. Cal. 2015) (declining opt-in privacy notice because
“common sense suggests that ‘opt-in’ responses will be artificially low due to recipients having little desire to
put forth the effort to respond”). Specifically, a process that allows the path of least resistance to thwart a class
representative’s discovery rights is prohibited. Puerto, 158 Cal.App.4th at 1257 (criticizing process whereby the
“easiest course … is interpreted as denial of consent” for disclosure of contact information).

Moreover, case law makes clear that a putative class member’s opt-out must be registered by “written
objection.” E.g., Pioneer Electronics (USA), Inc. v. Superior Court, 40 Cal.4th 360, 374–375 (2007) (requiring
a “written objection” to disclosure); Salgado v. O'Lakes, No. 1:13-CV-0798-LJO-SMS, 2014 WL 7272784, at
*4 (E.D. Cal., Dec. 18, 2014) (same). This requirement reduces inaccuracies and prevents fraudulent opt-outs.
Written objections obviate the need to authenticate electronic signatures under Civil Code section 1633.9. See
Ruiz v. Moss Bros. Auto Group, Inc., 232 Cal.App.4th 836, 843 (2014).

In short, relevant authority provides for an opt-out notice, and there is no authority allowing for electronic
option. Accordingly, we are confident that the Court will agree that any new procedure that places unnecessary
barriers in Plaintiff’s path and/or allows for inauthentic objections is not warranted.

Accordingly, please advise by 4:00 p.m. on Tuesday, June 18, 2019, if Defendant will either 1) agree to a
continuance of the class certification deadline, or 2) agree to immediately send a privacy notice for all putative
class members using the following procedures:

Defendant will, by the close of business on June 24, 2019, provide a list in Excel or comparable electronic
format of the name, last known residence address, last known residence telephone number and last known email
address (if Defendant retains them, and if not, please provide a declaration to that effect), all job titles held, by
date, and the facility at which each worked, by date of all putative class members (all Defendant’s hourly-paid
California employees since January 5, 2015. The TPA will run the addresses through a National Change of
Address search. The TPA will format the Notice and will circulate it and the opt-out postcard to the parties for
approval. The TPA will then mail the Notice and postcard in an envelope to all class members. Any
undeliverable notices will be skip-traced and if possible, remailed. At the end of a 25-day period (+ 5 additional
business days to receive any opt-outs that were mailed at the end of the opt-out period), the TPA will provide to
                                                         23
                                                                                                               110
       Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 112 of 120 Page ID
                                                        #:508
Plaintiff’s counsel the list of and contact information for those class members who did not object to disclosure.
If there are any concerns regarding any particular opt-out, the TPA will so advise the parties of the situation and
the parties will work together in good faith to resolve any issues. We propose RG2 Claims Administration,
LLC, as the TPA, and Plaintiff will split the cost of the mailing 50/50 with Defendant.

If Defendant will not agree to either of these options, Plaintiff will have no choice but to move to compel.

We look forward to hearing back from you as requested, and appreciate your time and consideration.

Best,
GL
------------------------------------------------------------------------------------
Gregg Lander, Esq.
LAW OFFICES OF KEVIN T. BARNES
A Professional Law Corporation
1635 Pontius Avenue, Second Floor
Los Angeles, CA 90025-3361
Toll-free: (877) 309-3577
Local: (323) 549-9100
Fax: (323) 677-4421
Email: Lander@kbarnes.com
Web: www.kbarnes.com
------------------------------------------------------------------------------------
This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized
to receive for the addressee), you may not use, copy or disclose to anyone the message or any information contained in
this message. If you have received this message in error, please advise the sender by reply email to Lander@kbarnes.com
and delete this message. Thank you.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.


This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.

This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.




                                                                                   24
                                                                                                                                                                  111
         Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 113 of 120 Page ID
                                                                                   #:509
This transmission is intended only for the proper recipient(s). It is confidential and may contain attorney-client privileged information. If you are not the proper
recipient, please notify the sender immediately and delete this message. Any unauthorized review, copying, or use of this message is prohibited.




                                                                                   25
                                                                                                                                                                  112
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 114 of 120 Page ID
                                    #:510




                  EXHIBIT H

                                                                                 113
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 115 of 120 Page ID
                                    #:511


  1 DOUGLAS J. FARMER, CA Bar No. 139646
      douglas.farmer@ogletree.com
  2 SARAH ZENEWICZ, CA Bar No. 258068
      sarah.zenewicz@ogletree.com
  3 SEAN M. KRAMER, CA Bar No. 293850

  4 sean.kramer@ogletree.com
    OGLETREE, DEAKINS, NASH,
  5 SMOAK & STEWART, P.C.
    Steuart Tower, Suite 1300
  6 One Market Plaza
    San Francisco, CA 94105
  7 Telephone: 415-442-4810
    Facsimile: 415-442-4870
  8
      Attorneys for Defendant
  9 IKEA U.S. RETAIL, LLC

 10
                            UNITED STATES DISTRICT COURT
 11
                           CENTRAL DISTRICT OF CALIFORNIA
 12

 13

 14 ALLYZA CAHILIG, on behalf of                   Case No. 2:19-cv-01182-CJC (ASx)
      herself and all others similarly situated,
 15                                                STIPULATION AND [PROPOSED]
                   Plaintiff,                      ORDER REGARDING
 16
                                                   CORRECTION OF STIPULATION
 17         v.
                                                   ON PRIVACY NOTICE
 18 IKEA U.S. RETAIL, LLC, a Virginia
    limited liability company; and DOES 1          Complaint Filed: January 10, 2019
 19 through 100, inclusive,                        Trial Date:      April 7, 2020
 20                Defendant.
 21

 22

 23

 24

 25

 26

 27

 28

                                                  Case No. 2:19-cv-01182-CJC (ASx)
      STIPULATION AND [PROPOSED] ORDER REGARDING CORRECTION OF STIPULATION    114
                                ON PRIVACY NOTICE
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 116 of 120 Page ID
                                    #:512


  1          STIPULATION REGARDING CORRECTION OF JULY 15, 2017
  2                        STIPULATION ON PRIVACY NOTICE
  3         Plaintiff Allyza Cahilig (“Plaintiff”) and Defendant IKEA U.S. Retail, LLC
  4   (“Defendant”) (collectively, “the Parties”), stipulate and agree as follows:
  5         WHEREAS, in June and July 2019, the Parties negotiated a Stipulation and
  6   [Proposed] Order for the distribution of a pre-certification privacy notice to a 20%
  7   sample of putative class members;
  8         WHEREAS, on July 2, 2019, Plaintiff sent a draft stipulation that proposed in
  9   Paragraph 3 that Defendant produce personal email addresses for the putative class
 10   members “to the extent any personal email addresses are maintained by IKEA in the
 11   usual course of business”;
 12         WHEREAS, on July 3, 2019, Defendant responded to Plaintiff by email,
 13   expressly rejecting Plaintiff’s proposal regarding personal email addresses in
 14   Paragraph 3 in the cover email and providing a revised draft stipulation that
 15   Defendant would provide personal email addresses for putative class members “to
 16   the extent any personal email addresses are maintained with IKEA’s personnel
 17   records in the usual course of business”;
 18         WHEREAS, in Defendant’s July 3, 2019 email sending Defendant’s revisions
 19   to the stipulation, Defendant stated, “Once our changes are accepted, you have my
 20   permission to add my e-signature and file”;
 21         WHEREAS, Plaintiff responded on July 11, 2019, stating via email, “I have
 22   accepted your proposed changes” and informing Defendant that the stipulation
 23   would be filed the following Monday;
 24         WHEREAS, on July 15, 2019, Plaintiff filed the Stipulation and [Proposed]
 25   Order Regarding Privacy Notice (ECF No. 21) with Defendant’s counsel’s signature;
 26         WHEREAS, the Stipulation and [Proposed] Order Regarding Privacy Notice
 27   filed by Plaintiff on July 15, 2019, is not the version of the stipulation that Defendant
 28   approved to be filed with counsel’s signature because it did not incorporate the
                                                1          Case No. 2:19-cv-01182-CJC (ASx)
             STIPULATION AND [PROPOSED] ORDER REGARDING CORRECTION OF
                           STIPULATION ON PRIVACY NOTICE                                  115
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 117 of 120 Page ID
                                    #:513


  1   Defendant’s change to Paragraph 3, and instead was Plaintiff’s July 2, 2019 version
  2   of Paragraph 3, which Defendant had expressly rejected;
  3         WHEREAS, on July 17, 2019, the Court entered an Order granting the
  4   Stipulation Regarding Privacy Notice (ECF No. 22); and,
  5         WHEREAS, on July 26, 2019, upon discovery that the Stipulation and
  6   [Proposed] Order Regarding Privacy Notice was not the version approved by
  7   Defendant for signature and filing, Defendant alerted Plaintiff that Plaintiff had filed
  8   a stipulation with Defendant’s counsel’s signature that Defendant did not approve.
  9         NOW THEREFORE, the Parties stipulate and agree as follows: The portion
 10   of Paragraph 3 of the Stipulation Regarding Privacy Notice (ECF No. 21) that states
 11   “to the extent any personal email addresses are maintained by IKEA in the usual
 12   course of business” is stricken and amended to state “to the extent any personal
 13   email addresses are maintained with IKEA’s personnel records in the usual course of
 14   business”
 15

 16   IT IS SO STIPULATED.

 17

 18
      DATED: July __, 2019                    OGLETREE, DEAKINS, NASH, SMOAK &
 19                                           STEWART, P.C.
 20

 21
                                              By:
 22                                                 DOUGLAS J. FARMER
                                                    SARAH ZENEWICZ
 23                                                 SEAN M. KRAMER
                                                    Attorneys for Defendant
 24                                                 IKEA U.S. RETAIL, LLC
 25
 26

 27

 28
                                         2        Case No. 2:19-cv-01182-CJC (ASx)
             STIPULATION AND [PROPOSED] ORDER REGARDING CORRECTION OF
                           STIPULATION ON PRIVACY NOTICE                      116
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 118 of 120 Page ID
                                    #:514


  1
      DATED: July __, 2019                      LAW OFFICES OF KEVIN T. BARNES
  2

  3

  4                                             By:
                                                      Kevin T. Barnes, Esq.
  5                                                   Gregg Lander, Esq.
                                                      Attorneys for Plaintiff
  6

  7
            Pursuant to Local Rule 5-4.3.4(a)(2), I, Sarah Zenewicz, attest that all other
  8
      signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  9
      content and have authorized the filing.
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
 26

 27

 28
                                         3        Case No. 2:19-cv-01182-CJC (ASx)
             STIPULATION AND [PROPOSED] ORDER REGARDING CORRECTION OF
                           STIPULATION ON PRIVACY NOTICE                      117
Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 119 of 120 Page ID
                                    #:515


  1 DOUGLAS J. FARMER, CA Bar No. 139646
      douglas.farmer@ogletree.com
  2 SARAH ZENEWICZ, CA Bar No. 258068
      sarah.zenewicz@ogletree.com
  3 SEAN M. KRAMER, CA Bar No. 293850

  4 sean.kramer@ogletree.com
    OGLETREE, DEAKINS, NASH,
  5 SMOAK & STEWART, P.C.
    Steuart Tower, Suite 1300
  6 One Market Plaza
    San Francisco, CA 94105
  7 Telephone: 415-442-4810
    Facsimile: 415-442-4870
  8
      Attorneys for Defendant
  9 IKEA U.S. RETAIL, LLC

 10
                            UNITED STATES DISTRICT COURT
 11
                           CENTRAL DISTRICT OF CALIFORNIA
 12

 13

 14 ALLYZA CAHILIG, on behalf of                   Case No. 2:19-cv-01182-CJC (ASx)
      herself and all others similarly situated,
 15                                                [PROPOSED] ORDER REGARDING
                   Plaintiff,                      CORRECTION OF STIPULATION
 16
                                                   ON PRIVACY NOTICE
 17         v.

 18 IKEA U.S. RETAIL, LLC, a Virginia              Complaint Filed: January 10, 2019
    limited liability company; and DOES 1          Trial Date:      April 7, 2020
 19 through 100, inclusive,

 20                Defendant.
 21

 22

 23

 24

 25

 26

 27

 28

                                                 Case No. 2:19-cv-01182-CJC (ASx)
      STIPULATION AND [PROPOSED] ORDER REGARDING CORRECTION OF STIPULATION   118
                       ON PRIVACY NOTICE AND RELATED ORDER
                    Case 2:19-cv-01182-CJC-AS Document 24-1 Filed 07/30/19 Page 120 of 120 Page ID
                                                        #:516


                      1                                 [PROPOSED] ORDER
                      2         Based on the Stipulation of the Parties, and good cause appearing, it is hereby
                      3   ordered that Paragraph 3 of the Stipulation Regarding Privacy Notice (ECF No. 21)
                      4   that states “to the extent any personal email addresses are maintained by IKEA in the
                      5   usual course of business” is stricken and amended to state “to the extent any personal
                      6   email addresses are maintained with IKEA’s personnel records in the usual course of
                      7   business”
                      8

                      9
                     10   Dated: ________________________                ____________________________
                                                                         Honorable Cormac J. Carney
                     11                                                  Judge of the District Court
                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25
Cahilig v. IKEA -
Stipulation to
                     26

                     27

                     28                                              1            Case No. 2:19-cv-01182-CJC (ASx)

                          STIPULATION AND [PROPOSED] ORDER REGARDING CORRECTION OF STIPULATION
                                           ON PRIVACY NOTICE AND RELATED ORDER            119
